Case 5:18-cv-00555-XR Document 256-10 Filed 08/21/20 Page 1 of 19




                  Ex. H
                   Case 5:18-cv-00555-XR Document 256-10 Filed 08/21/20 Page 2 of 19


                                                                                                                                                        OM B No 1J 40-0020
U.S. Department or Justice
Bur:.au of Alcohol, Tobacco, Firearms and Explosives
                                                                                          Firearms Transaction Record
                                                                                                                                 UI IU1H m111111111 IH 111111 U11111
W:          t Yu11 may nor rccelve a ftreann pro         ited by Fcdml or State law. The tnformatlon you provide be med to                           Tnmsfcror'I/ ellcr"s
determine whether-you 1Ue prohibited from rccelviug a firearm. Ceruiin viol*'ions orthe Gun Control Act, 18 U.S.C. 921                                Tnwacllon Serial
et uq,. are punbbllblc by up tu 10 )'\-'lll'li hnpruomne1U rutd/or up ID a $250,000 flue.                                                              Number (If any)

Read the Notka, Instruction~, and D~nldons on this form. Prepan= In OlWJW unly at the: lkaisal pn.,ubQ ("lfrfll:lffl prTmQQ" Electronic
l,idutl,s bu$l111$ lll11porarily t'Onductedfron, a qu11/ifying 1:1111 dirn11 or l!lmlt in tl11: Sldlfl! Staid ln whkh di, llc,111ud pranisu L,
loall,d) unJw the tramaclioll qultliftcs u"der 18 u.s.c. 922(t). All cnrl'ics mutt be handwritten in ink. "PL&\SE PRINT."
                                                Section A- Must Be Completed Personally By :in1fererJBuyer
 I. Tran.sfecee 's/Buycr 's Pull Name (If legal name conuilns an lnltial 011(\i, rttord JO" nfler 1he illilial. If no middle in it1a/ or naml!, rncord "NMN")
                                                                                             ff


 Lan Name (Including ~·uj]ix (e.g., Jr. Sr. II, /JI))     Fil'lll N1m1e                                                     Middle Name
 K~~y                                                       OCNln                                                              Patrick

2. Current State ofRC$idence 11t1d Address (U.S. Postal abb.-evi11tion1 are acceptable. Cannot be a post office box.)
Numb!h' nnd Street Address                        Ciry                                           County                                               State      ZIP Code
2825 Ftn 2722                                       New Bmunf&la                                 Comal County                                           TX        78132

J. Place of Birth                                                         4. Height        S. Wc:ight      6. Sex           7. Birth Date
U.S. City and Suite
San Marcoa, TX
                                   -OR-    lfon;:ign Country              FL 5--              (Lb,f,)       [fil
                                                                                                            D
                                                                                                                   Male     Month
                                                                                                                                            IDay              IYcot
                                                                              -
                                                                          In. 10              2A6                  Female       02              12              1991



-8. Social Security Number (Oprion,,,J, md\WIht:lp pl'l!llenr n1£tid1J11rificallon)


l D.a. fthnicity
 0
 [K1
        Hispanic or Latino
        Not Hi,p:mic or T.:itinn    o     Asian
                                                                                           9, Unique P~oon11I ldentifica1ion Number (UP!N) if applic11ble (S,,
                                                                                           lnslntc:tluru for Question 9.)
                                    ,10.b. Kacc (In wldi.ian iu ethnicity, Sl!l-llCI on11 or ,nor, rau m IU,11. Both JO,,.. ,md 10,b. m"st bt l'lllSWd,tJI.)

                                     D American lmlwn or Alaska Notive D Black or African American
                                                                                      D Native Hawaiian or Other P11cific M1u11,ll;r
                                                                                                                                            (!I   Whitt=


11, An&wer the fnllnwing questions by checking or marking ·~u" or ''no" in the bo1tCij lo Ilic: right of 1be questions.                                            Yes No
II, Are you the actual transferee/buyer of the firc:armM hsl&i 0n iius lorm'? wiirilng: You arc not the &CCUIII trans1cn::w ouyer It you
    are :u:qllirlnc th11 firurm(s) on bthalr or another per1on. If you are not the actual tranaftree/buycr, lbe lkentee cannot transfer                            I!]    D
    the flrearm(1) to you. Exr.:tJplion: Ifyou 11n picking up a rt!pabl!djirl!armM for anolher person, you an not ~quired to answer JJ.a.
    and may proceed to quearlon J1.b. (~e 1,mrucrions for Qirution I I ,a,)
b. Are you under indlcnncnt or information many court for a felony, or any other crim, tor which !he judse could imprison you for
   more tiwl oae year? (Sl!e JnstructionsforQ11estion JJ.b.)                                                                                                      D !Rl
C.     Have you ever been convicted m any court or n relony, or any other crime for which the judge could have imprisoned you for mon:
       than one;: year, i:ven if you received a shorter sentence including probation? (See lrulruclionsfor Que.tllon /I.e.)                                       D 00
d, Arc you o fugitive from justice? (See lnl'ln1crion:1 /Qr Qllestion 11.d,)
                                                                                                                                                                  D       ~
e. Are you an unlawfill user of, or atl4u::u:c to, manJuana or any depressant. sttmulant, narconc arug, or any otni:r controlled 111bstancc?
   Warning: The u:ie ur po11cs11ion of marijuana remain5 unlawful uoder Fedural law regardless otwbctber Jt bas been lq:allzed or                                 D 00
   dccrl111lnallied for medicinal or recreational purposes in the 1tate where you r-e,id11.
[.     Have you ever been lldJudicated a.s a menial defeclive OR have you ever been commiltcd tu a r:1cnllll illlititutiu11? (Sl!t!. lnstr11clian:s
      fnr Question 11 j.)                                                                                                                                         D 00
g. Have you hccn di5Chargcd lh,m the Anncd F'orccs under dl1honorable conditioni1?
                                                                                                                                                                  D 00
h. Arc you subject to a coun order reslrllinmg you from          h1uas,i ng. stalking, or threntcning your child or An      intimate pa.nner or child of
   such partner? (See fnslrur:tlons for Qttll.fllon /1 .h)                                                                                                        D       I!]
 i.    li..ive you ever been ~nvicted in 11.ny court of a misdemeanor crime of domestic violence? (See hmructlons for Quurio11 JJ.i.)
                                                                                                                                                                   D      I!]
12.a. Counuy of Cit1::r.en~h1p· (Chttr./r/1.ut ninrtr lhan nnt, If appllcah/1. National., qfrh, Untted States may check U.S.A.)
    [!] United States ofAmcric:a (US A)             D    Other Countty/Co1.1ntric;:& {Spt!clfy)-
                                                                                                                                                                   v..u   ~   .
12.b        Have you ever renounced ynur United States citizenship'/                                                                                              D 00
12,c.       Arc you   an alien llh,gally nr uni awlully in the Uniled SLate.'!                                                                                    D IX]
12.d. I.    A.re you 11n alien who hes been admlttlld to I.be United suu1:s under a nonhnmigram viu'I (St't' Jnsrrucriuns for Qu~lio11 J1,d)                      D ~
12.d.2.     If "yes", do you fall w1lhin any of lhc exceptions stated in the instructions?                                               fX1 NIA                  D D
13. If you a.-e an alien, rte0rd your U,S.-J aucd Alien or Adm185iun number (AR#, USCJS#,               o/' 194#):

Previous Editioni; A!'C Obsolcle                             Tnnsferel!/Buyer Continua te Next Page                                          ATF Pam 4413 (S300.!l)
Page I 0!6                                                 STAPLE IF PACES BECOME SEPARATED                                                  ~viiOd Oelc,b,;ir ZO 16




                                                                                                                                                           USA00000016
                   Case 5:18-cv-00555-XR Document 256-10 Filed 08/21/20 Page 3 of 19




I certify that my annnn in Section A are arue, cornet, 11nd complcle. I bave ru.d and undentand tbc Notices, lnJtructions, 11nd DeJlnilions oa ATF Fonn
4473, I w:identand lba1 answering ''yes" to question 11.a. if I am not the actual tran,fcn:e/b1.1ycr Is a clime punllbablc u a rclony under Federal Jaw, ~nd
may abo ,iol11te' State 11nd/or local law. I undenbllld lbat a person who answers ":Yes" 10 any ortbe questinns 11,b. through IU aud/or 11.b, thro-ugh 12.c.
is prohibited from pun:hasing or recclvin: 11 fireiann. I andenhul.d that 11. p(lJ'IOD who answcn "y-es" to question 12.d.1. ls prohibited from recclvillg or
poaaJing a firearm, unless the pawn answm "yes" to quation 12.d.2. and pn,yidft the: doculllCDtarion required In 18.c. 1 al!io understand that m11king
1my false oral or written JCatcment, or exhibiting any flllse or milrcprescntcd idcntiliclllion with re,pctt to Um trimsai:fi1m. is n mmc punishable .1         a,
felony under Feder:d bw, :md may also vkllatc State IAll/or loal law. I further understand that the repetitive purcbaso orlin:anns for tba purpose of
male fur livelihood 1U1d profit without a Feder.ii fireann.s Uamu itl :a viol:atinn of li'cdel'lll law. (S•11 /11.wr11~t1on., for {llltt.'fflnn U.)



                                                 Secdon B • Mu1t Be Completed By 'lnnsreror/Seller
16. Type offircarm(r) to be transferred (check cirmarkoll that apply):    17. If transfer is ata qualifying gun show or event
    [!] Handgun        O Long Oun O Otiu:r Fio::arrn (frame, rar:ahu, elr:            Name of Function:
                           (ri/kJ or        See ln!l1111clio11sfor Q11e.s1ion 16.)                          -----------------
                           sho1gut1Si                                                  City, State·
18.a. ldcntification (e g ., Jlirg1111a Drivtr Yllcense (VA Dl) nr arher valid J,-Ovt1'nrrttnt•is.,wd ph ntn identification) (See Jnstr11cn'oms for Queslio11 18 c,..)
bsuing Authority 11Dd Type ofldentificat1on                Number on [dcntificatiun                                  E11pil'lltion D11tc of Identification (f any)
                                                                                                                     Month              Day            Year
TXDl
                                                                                                                            02           12              2024
18.b Supplemental Government Issued Documentation (ifiden1ificatio11 document dnu nal shaw currant ru1'd,mcc uJdn!.u) (Set lnstructlrmsfor
     Question 18.b.)
18.c. Exception to lhc NonimmigrantAlien ProhlbiUon: Ifthc trarufuee/buyer answered "YES" to 12.d.2. the tn1nsfcrorr51:,llcrmual record lhe type of
      ducume:1tnti0n showing the exception to the prohibition and 1111.ach a copy to this ATF Funn 4473. (Saft Jns1n,r:1ions/or Question /8.c)

              Questions 19, 20, tr 21 Must Be Completed Prior To Tbe 'fnnsfer orThe Fireiu-m(s) (Seitlnstn,clionsfor Q11e:rtlons 19. 20 and 21.)
   .tl,   note the transferee's/buycr·1 identifying infonmi.liun in SctlionA was I9 b. Tbe NJCS or State transaction number (ifpmvidrd) wa.,;
          transmittc<l to NlCS nr the appropriate State 11,gc:ncy;

           Month          Day           Year
             10           1B              2017                                              1000LC14M

19.c. TI1c rc.,pon&e initially (first) provided by NICS or the appmpriatc State         19 d. The following rc1ponsc(s) wulwcrc later m:c1vcd from NlCS or the:
      agtncy was:                                                                            appropriate Sl.al.c agency'.
          [Kl   Proceed    o    0c1aycd                                                 D Proceed
                                                                                        0
                                                                                                           _______ (dote)                          D Ovenumed
          D     Denied          {ThiJ firearm(s) may be transfem!d on
                                _ _ _ _ _ ifStale law permits. (nplianal)j
                                                                                             011nied       _ _ _ _ _ _ _ (date)
          D eance11e<1                                                                  D Cancelled        _ _ _ _ _ _ _ (date)
                                                                                        No response wu provided within 3 bwincss days.
19.e. (Compl~te If appli,·ab/e.) After the firearm was tr.mf'e:red, the following response wu received .from NICS or <be appropriate State agency on:
                               (dale),               D  Proceed                DDenied                  O
                                                                                                    Canr;cllc:d
 19.f. The name and Brady identification number of the NICS cxamlm:r. (Optional) 19.g. Name ofFFL Employee Completing NJCS check (Optional;
                                                                                                  REYES NINO
                       (name)                                          (m,mbtr)
   ,D      No NI Sc ec was ~qu1r           c:caU5C u 11c graun c ec was comp et           nng t c A approva process on cm IVl ua w o wI receive
           the NFA tireann(s) 1 u reflected on lhe approved NFA application. (Sa,: Jn1tn11::liaru for Qi,t:11tion 20.)
2 l.0       No NTCS check was required bccanlC the: transferee/buyer has a valid permit from lhc State whcm: the transfer is to t~c place, which quallffcs
            u 1111 exemption lo NICS. (Sea lnstruc;tions fl)r Q11u1/on 21 J
 Issuing S1P.tc and Penni~ Type                  01111: of1»11.111n\.'\l (if111r1) ~piniLion Date (i/un,v)             Permit Numbc:r (if ,my)

                                             Section C • Muat Be Completed Personally By 'l'nmfcnc/Buycr
lf the 1ranm:r of the ftrcann(a) lakes pl4CC on o dit'rerent day &om lhe date that the 1n1n,f;rct;/buycr signed S1;1;tion A, the: transferee/buyer must eomplc:tc:
Semon C immediately prior to the transrcr of the: fircann(a). (Sr, l11Jtn1c1Jon1for u11tlon 11 and 23.)
r cerdfy that my aRl\ven tot e (lueiti0DJ In Section A ofth!J form are still truet correct, 11nd camplet,.
22, Tnmsfercc uycr's Signature                                                                                                  23. Rcccrtifica.tion Date


                                                           Tron eror Iler antlnue to Next 111
                                                         STAlLE IF1'AGES BECOME SEPARATED

                                                                                                                                      ATF Fota14-173 \'300.0]
Pagel 01'6                                                                                                                            RDvlsc:.t Oc1cbor 2016




                                                                                                                                                     USA00000017
                  Case 5:18-cv-00555-XR Document 256-10 Filed 08/21/20 Page 4 of 19



                           Settion D - Must Be Completed By Transreror /Seller Even lfTht Firearm(s) Is Not Tna1ferrcd
                   :Z4.                          15.                              Zfl,                            "J.7.                                                      28.
 Manufac1urer and Jmponcr (Ifa11y) (If the      Mo~l                        Serial Number                 Type (Su 1,wmi:tlons                                            Caliber or
 mamifaclurer and impo11er a~ differtnt, (If Dtsig11a1.ed)                                                  far Quutiun 27.)                                               Gauge
      lht FFl mil.ft ilic/rrde bothJ

..I. ROOER                                         SR.22                    388-99791                                                 Pl5tcl                         221..R
2.
             -.                                               \                                     r                                            \                          r
3.
                         \                                     ~                                    \\,                                           _\                         \

                                                                  '                                                                                J
                                                                                                                                                                             '
4.
                                                                                                        '·
 REMlNDER - By ti )e Clo1e of Buslne511 Complale ATF Form 3311).4 For Multiple Purchases oC lbnd~WlS Wlthlll 5 Con1ecuUve Buslocs. Days
29 Total Number of Firearms Transferred (Please handwrite by prinling ,:.g.. :cro, 30. 01i:ck if any pan of this lra11S11ction is a paYm redemption.
    cine, twa, thrae, etc Do not use ""Hurals,) 01'18                                                   0
                                                                                             Line Number(&) Prom Question :Z4Above:
J 1. For Use by Lic;;1m9cc (See lnst,-11t:tions for Qurulian J / .)                               32. (.;hc:c:k if this transaction i& to facilitate a privarc pany transfer
                                                                                                        0 (See /m;irurrionsfor Quts1/01t 32.)
33, Trade/corporate no.mo and address oftramferor/seller a11d Federal Fm:arm L1ci:nsc Number (Must cuntuin ut lf!aJtfirst tl,~11 and lasrjiw digitr
    of FFL Number X·XX-XXXXXJ (H,md stamp may b~ used.)
            S-74-01390
            AeedemyBIDru,48
            15350 IH S5 Norih
            Selma, lX 78154

                                          The Person Tran1ferrtng The FJresrm(s) Must Complclc Qautions 34-37.
                       For DcnicdfCancelled Transaction,, the Per11111 Wbo Completed Section B Mu1t Complete Quettions 34-36.
l c:ertily that: (1) 1have ,-ad and undnmad the Notices, InstrucUons, and Definitiom 1111 thisATFForm 4473; (2) Che lnl'onmtlon recorded In Sa:tlom Band D a
ttu~ cornct, and complete; and (3) Ibis entire trallSllctiun nmrd bas bcUI completed at my lk:ensed buanm pmnisa ("Ucen5ed premises" ind11dcs buslnca
tempnnn1Jycondumd Imm a qualllyinjt gun show orevc:at In Cbc !ll:llDC Staci; In •iich the 1ice,1Std prtmiscs is loalted) unless Um ffllDIAdion has met the
rcquircmcnl! of 18 US.C. 9ll(c~ Unte,,;s thk b'.::ln.,;acllon 1w lxen denied oranc:elled, I further certify un the ham uf-(1) lhc tnuwm.,:'$/buycr's rupon.ses in
&.*dionA(1mdSection C. if appliCllblc); (l)myverifialtion oftheidentifh:ation l'ICi'll"lled In qllMtinn Ul(lllld my re-verillcatlon al:thetlmeoftnmru,if&aion C
was am,ple,ed); and (3) Stale or local Jaw applicable to die ftrtnrnti bltlinm- it ii my bclid that it is not unlawfuJ fur me to 5el~ deliver, lranlport, or otherwise
  ·       of die 6rw,n(1) listed on this form 1o the moo idenlified in Sedlon A.


     REYES NINO                                                                                                TEAM MEMBER

     /If\     ~T1cp,;~N~"TR~~ONS, AND~D=-EFINl:J.j.;;f==:;-----                         PORMS 4473 FOR DBNIEO/CANCF.LLED TRANSFE.RS MUST Bl! RETAINED:
P,{°,;.,!\lr;;i~\Y~d                           certiflca ·
dcsi111cd so !hat per,on Hccascd under 18 U.S.C. 9
                  II                                           y derennl11~ lfhe/she
                                                                                                         r a rl:lum 11 dcnii:d/ca111:cllcd by NICS, m if for any other rCBlicm

                                                                                        lbi! ATF Fann 4473 In hi
                                                                                                                             1 NlCS check is inilictcd, the licen1ee mlllt retain
                                                                                                                       r n:card& fill' al least .S yc:an. Forms 4473 wilh rC!pctl
m11y lllwliilly ,ell or deliver a fu-carm lo the pen;un ldenulied in Section A, and     to which a sale, dc:livery, or~-~ dld nor take place 1ball be KJIMllely re~
10 a.lcn the tnm!er~yer or ccnain rcsll'ictions on the m:11lpt and pimll!lll!on         In alpbabelical (by name of troMferee) or chronological (by date o/lran.tfem :(
offin:arma, The tramrcror/&c:llcr of a fir.arm mlllt d~lnc the lawfulnw, of             r:mtficatlon) otd;r.
!he tranlacdon lllld m11intafn proper rccon:11 ol"thc tninuction CD11Kqucnlly, the
tram;rcrorl1cllcr muat be familiar with the provisions or 18 U.S.C. ~21-931 and         If the ll'lllaferor/seller or the ll'Bllsferlll!lbuyer di~covcn lhat llll llIF Fann 4473 1,
the n:1J11lation& in 27 CFR Parts 478 ;ind 479. Jn tktenttining the l11wmlncn of        incomp'.ctc or i111pro~rly com11le1,:d nftcr the firearm hil been LrtnS(~, and lhc
the sale or delivery or I rifle or ahotBUP IO a resident or lll'lothar State. the       lnlnlforor/scllcr oc rbc lilllUifercc:lbuym- wishes to airrcct the: omiAion(s) or
tmn11feror/1eller iA rmumcd 10 bow the llflplieablc State lawi and published            mur(1), photocopy I.he inaccurate fonn and make 1oy necessary additions or
ordiriancas in bolh th11 t111n1feror·~~allcr·a Stale 11J1d 1hc lransfi:n:c'i/buycr'r.   revisions to thti pholuc:apy, The tr.mJ(crur/iieller ,tiould only m~k• ch~ngts 10
St.110 rst11 ATP' PubliCiJtloti 1300.S, Sr111, L'™ll 1111d hbli.Jhllll Oirliuann.J,)    Sec1iom B ai,d D, Tho 1r1111fc:ellib\l)'or sb011ld only mu, eh1111os 10 Se1:1io11 A and
                                                                                        C, Wboavar made 11lc c~n~• ,hould initial and date the ch:ulp. The: cor,cc1~
Ocnmlly, ATF Fami 4473 mull bo ,omplclCd "lhc Uct111td business premise•                phocoeopy 1hould be attached to the 01'1s!nal Fann 4473 IUIII rclalnc:d H pan 1:1r thi:
when a lircann i1 lnin»ferml uver-the-wunter. Fedllral lo.w, 18 U,S C, 922(c:),         lr.inJfcmr'slsollc:r', pel'ltlan;pt record,,
allows a licensed imporicr, m:anufaei:urcr. or dcah:r to ,ell a ftn:ann 10 a nunll·
c•n~i:c wh~ dOCI nor BJlfle:tr '.n pcr10n ll !he llccnaoc 11 b1.11lne11 premlM1 on:y    Ezportation ofFtrtar1111: Th• State or Commctce Dcpanmca11 may rcquiri: 1
it'thc 1nwtcrcc/buycr mc~ls CllrtuiA n:quin:meiil~. ThCIC n:q11iteuR111, 1n s\!l        fin::anns CAf!Urlc1 tu 1.1b1:1in :i lie-11111111rin,- II~ llllllllrl. Wn.alng: Any p,ihllln whn u,,
fonh in aecrion 922(c), ::!. 7 CFR 478.9G(b), and ATF Proccdu~ 2013•2,                  pons I firearm witbout proper 111rhorizallon may be tined not more !11111 SI ,ODD,ODD
                                                                                        1nd/0r imprisoned for nol more thin 2D ycan. Sec 22 U.S,C, zn&(c).
After lbc lransfcror/scllcr ha, completed the 11Ram11 1:r11111.ction, bc/1ha m1111
1nall:11 the conaplcu:d, original ATF Fam, 4473 (which mcludu dta Nalict.J. Gsn -                                                   ScdluaA
trol lnrt1,mia1U, a"J Dq/i111tion1), Md any IIIJ)J)OrliD& d~uments. pon of bis/her
pmnancnL m:ordl. Such Fonns 4473 m1111 be rciaiacd for at Jcul 20 ycan and              The tran1fcrcelbuycr mwt pcnonaJly complete Section Aofthl1 form and cen!fy
11C1tr 1bar period 1n11y be sutamlul!d 10 ATF. Filmg may bl chranologlcal (by date      (.J1"Rn) tbDI Iha 1111swon an: tnu:, comet, 1111d c:amplc:lc However, !flbc 111.DS(crcc/
ofdispOJll/on), alpha!Kdeal (by IUllllt ofpurclim,,J, or nun,crl~ (by t1'tln411c•       biiycr Is lll11b!c IO read ud/or write, th~ llllllWtn (ot/10 tiuu, the .Jiplllllrr) mny be
1/011 ,,rial 1t11mhu), 11 long H all oC lhc 111n1rcror 1fscllcr'1 completed Forms
                                                     1
                                                                                        complcicd by anothcr po,IGI\, excluding thc tran1fcror/Jcller Two persons (otlrtr
4473 are flied in ~ ,amc manner.                                                        tlran thr tf'tlJ'U/twr/.,,llff') must Ihm •ip u w1tn~sos LO th~ ltllnSi'.:m'a/buyor'a
                                                                                        1111wen and &ignatura/r.atificalion in q,uutian 14.

Page 3of6                                                                                                                                        ATI' l'ann ~73 ('JOO,!ll
                                                                                                                                                 R.Gvilcd Ocrokt 2016




                                                                                                                                                                  USA00000018
                       Case 5:18-cv-00555-XR Document 256-10 Filed 08/21/20 Page 5 of 19


                                                                                                                                                     0MB No 1140°0020
U.S. Department of Justice
Burca1.1 of Alcohol, Tobacco, Firearms a11d Explosives                                 Firearms Transaction Record Part I -
                                                                                       Over-the-Counter
WARNlNG: You may not recetve a firearm if prohibited by Federal or State law. The lnformatinn you pr1>vide wm                                  Transferor'; Troni.ui:t1un
be used to detcr1tlin11 whether you arc prohibited under law from receiving a firearm, Certain vfolation1 of the Cun                           Sr::rial Number (I/ any)
Control Act, lR tl.S.C. §§92J f!T, seq., are punishable by up tn 1.0 years Imprisonment and/or u.p tG a $250,000 fine,

Prepare In orlglnal only. All entries mui1t be handwritten In Ink. Read the Notices, Instructions, and Definitlon11 on
thit   form. "PLEASE P}UN l'."
                                             Section A - Mu1t Be Completed Personally By Transferee (Buyer)
1. Transferee's Full Name
La5tName                                                  First Name

'Ki\le                                                      D.c2.v1"
2 Current R sidence Acldress (U.S. Postal 11bbrevl11tions are acceptable, Cannot be a post office box.)
Number and Street Address                 -jf{ OCity             .                           County                                         State      ZIP Code

     30 .., \l\J.Color"<lo f\Je. Colorcl\.Jo SD,i I\                                                  <;        Q...\ tt'A.SO                          'ifJ7(;
3. Place of Birth                                                                                                        7. Birth Date
U.S. Cily and State               -OR-     Foreign Country                                                               Month                             Year
s                                                                                       !),
                                                                                                                         Od-.                              l~
                                                                                              Unique Pcoonal Identification Number (UPTN) if upplicnble (See
                                                                                              ln:rtrucllony/or Question 9.)
                                     I O.b. Rnce (Check one or more boxes)
 D HispBJ'liC or Latino             D American Indian or Alaska Native O Black or African American                                       !S!(White
 iS{Not Hispanic or Latino          O Asian                            D Native Hawaiian or Other Pacific I:dan<l1:r
11, M\WI.T questions \I.a (.~P.t! f!:(CqJrions) du"OUgh I 1.1. IIIld 12 (,fapplir~ by checking or m;u:ldng '):a" or "no" 111 the boxes to the right .of the ucstlons.
a. Arc you the actual trnnsferee/buyer of lhc fircann(s) listed on this form? Warning: You are not the actual buyer If you are                                    Ye:t No
    acquiring the nrearm(s) on behalf of another person, Ir you :ire not the actual buyer, the deaJer cannot cran!fer the tirearm{s Q1 D
    to you. {See ln:rrructions for Question JJ.a.) &captio11; 1/you art! picking up o rr:pairt!d fuearm(s) Jar ario1hu per.son, )IOU are not
    r uired to tiriswer J l.a. and ma            oceed to uestion JJ.b.
b. An: you under in 1ctment or lnfonnalion in any court for a flllony, or llilY other crime, for which t c judge could impnsnn you for
    more than one ear? ee Instructions far uestion I l.b.
c Have you ever been convicted in any court ofa felony, or any other crime, for which the judge could have imprisoned you for more
     than one ear even if ou received a shorter sentence illcludtn • robation? :see lmtroc1ions or estion J I.e.
d. Are you a fugitive from justice?

c. Are you an unh1wful user of, or 11d<lictcd to, marijuana or any depn:ssant, stimulant, narcotic drug, or any other controlled subsumce?
f.     Have you ever been adjudicated mentally defective (which includes a determination by a coun. board, t:ommi.f.fion, or other lawful
       authority that you rve u danger to ya11rselfor la others or are incompe1enl lo manage your own a/Jair:r) OR have you ever been
       committed to a mental institution? ee lnsrructions for eslion 11. .)
g Have you been discharged from the Ann~ Fon.es under dishonorable conditions?
h Ale you subJ':ct to a coun order restraining you from harassing, stalking, or tlveatenins your child or an intimate partner or child of
  such partner? (Se, lnstructi'r;,n.sfor ution IJ,h,)
 1,    Have you eve:r been convicted in any c:ourt oh Mi!l~meanor crime of domestic violence? (SH lrulrur:tions for Ques1io1"1 I I ,i,)

J      Hiwe you cvc:r n:nuunccd your IJnitcd Stites citi:.cc:IJllhip?

 k, Arc you an alh:n W11ally ln the United States'/
 l.    Are you an alien admitted to the United States under a 00nim111lgrant visa? (Se• lnslrlletions for Question I/,/,) Ifyo:, an.rwered
      "no" to this question, do N0Tr6spontl 10 quesllun 12 and proc1r1d to 9uestio11 /],
12, If you arc an alien admittad to the United States under a nonimmigrant visa, do you fall within any of tha exceptions set forth m the
    instructions? (lr"yes," Che licensee must eomplete quottlon 20c.) (Std Jnstl'ut:tionsfor QuutJtJn 12.) If question I I.I iJ anr.t•l!rad
    wllh a ··no" re3pon.se, tlit!n do NOT rts. ond 10 uution J2 a11d roct!ed 10 question JJ,
13 What is your State 0frcs1dcnce 14. What is your country ofcitizen.Ghip'? (U.stlch~ck more than 15. If you arc not a citizen of the United Sts.tcsh···
     (/funy)? (See ltuirur:tionsfor       tJlle, if applicabll! I/you are.!!_c_Jt&en oflht! U11i11d Statts, whpt is your u.s,-issued alien number or
     Question 13)                         proceed to question 16,)       ~ United States of America         admi1s!on number?
         (; ,                                  D Other (Spec!fy)
N010:Prcvlow Editions An= Obsolet1ii                        Transferee (Buyer) ContlnH to Nut :Paie                                        AT!' Fonn 4471 [5300 .0) P~n I
Page 1 of6                                                 STAPLE IP PAGES BECOME SEPARATED                                                llcvillll! /\prll JO 12



                                                                                                                                                         USA00000019
                        Case 5:18-cv-00555-XR Document 256-10 Filed 08/21/20 Page 6 of 19


I certify that my answers to Section A are true, correct, 1uad complet.e. I have read and understand the Notice,, lnstl'\lccions, and Definitioas
on ATF Form 4473. I understand that answering "yes" to question ll.a. ifl am not the aetual buyer i1 a crime punishable as a felony under
Federal law, and may also violate State and/or local law. I understand that a person who answen "yes" to any or the question• 11.b. through
11.k. Is prohibited from purchasing or receiving a firearm. I understand that a person who answers "yH" to question 11.1. Is prohibited from
purchasing or receiving• firearm, unless the persan also 11.nswen "Yes" to queltlon 12, I ar10 undentand that making any ralJe oral or
written &tatement, or exhlblttng any fain or misrepresented identification with rnpect to thJs trann.:tJun, is II crime punishable as a retony
under Federal law, 11nd nu1y al$o violate State and/or local law. I further understand that the repetitive purchase or fl rearms for the purpose
or re11ale for llveUhood and profit without a Federal firearms liceme is a viulxtion of lxw (Su lllSlrudimrs/or Qu~11 16).
16 1·ran~fercc's/Buycr's Signature                                  ,#        .,..,:7                              I 7. Cenificntion Date
                                                                                    ?"-?~                                                y -1 . . . ~
I8. Type of ftrearm(s) to be transferred (check or mark all that apply):               19. If sale at a gun show or other qualifying event.
      D Handgun rvf Long Gun O Other Firearm (Fnune, Recriver, elt:. Name of Event
                    '-t: (rifles or         See /nstructio,ufor Question 18.)                           ------------------
                         shosguns)                                                     City, State
2Oa. ]dcntific,.tion (e.g, Y-111:fflia Drivers lu::ttnSe (VA DL) or odtu WJJ/d gcwemment-i.ssued phOID identjfia:ztion.) ~ lnsrrucrions for QuestJ'on 20.o.)
Issuing Authority and Type of Idcntlficatton                  Number on Identification                                  Expiration Date of Identification (if any)
                                                                                                                        Month          Day             Year

        Co. ~ ~                                                                                                         )_              \J.-. wJ-O
20b. Alternate Documentation (if driver ·s licen.se or other identification document does not show current residence address) (See Instructions /or
     Quutian 20.b.)

20c. Aliens Admitted to the United States Under a Nonimmigrant Visa Must Provide: Type of documentation showing an l!lxception to the nonimmi-
     grant visa prohibition. (See Instructions for QuaJiun 20.c.)

       Questions 21, 21, or 23 Must Be Completed Prior To The Transfer OfTh1:1 Fircarm(s) (&re lnstrw:tionsfur Qr.itstlons 21. 22 and 23.)
:Ha. nate the tran,;feree':i; Identifying infnrma.dnn ii, Section A wu tran~mit• 21b. The NICS nr State transaction number ((/providt:d) was
     led lu NICS ur the ~pproprilUe Stale ogeucy: (Mr.mth/Duy/Year)
      Month           Day               Year
                                          )_t)(
21c. The response initially provided by NICS or the appropriate State                   21d. If Initial N[CS or State response was "Dt:layed, ·· tbo following
     agency w •                                                                              resp11J1Se was receJvcd from NJCS or the appropriate State agency·
            Pro,ccd       D Delayed                                                         0     Proceed _ _ _ _ _ _ (date)
        0   Denied             ffhefirearm(s) may be transferred on
                               ______ (Missing Disposition
                                                                                            D D~cd             _ _ _ _ _ _ (dats)
        D   Cancelled
                               lnformarion date provided by NICS) ifSlate law
                                                                                            D Cancelled        _ _ _ _ _ _ (date)
                               pmnits (optional)]                                       No resolution wa:1 providc::d within 3 business days.
21c, (Complete i/t1pplicable.) After the firearm was transferred, the following response was received from NICS or the appropnale State agency un:
                            (date).                  0
                                                    Proceed                    D
                                                                            Denied                      D
                                                                                                 Cancelled
 2 If. The name and Brady identification number of the NICS examiner (Optional)

                                                (name)                                                (number)
22.    D No NJCS check was required because the transfer involved only National Firearms Act fireann(s). (See htJtrUCriOlLf for Quesn·on 22.)
23.    D No NJCS check was required bcoausc the buyer has a valid pmnit from the State where the transfer is to take place, whieh qualifies as an
           c.xcmption to NICS (See lnslructionsfor Question 23.)
 Issuing State and Penn.it Type              Date of ls.sll4tlce (if uny)              Expir11tion Date (if uny)               Penn it Number (if an;.)

                                         Section C - MUJt Be Completed Personally By Transferee (Buyer)
lftbe transfer ofthe fircann(s) takes place on a different day from the date that the t.nlll$feree (buyer) signed Section A, the transferee must complete
Section C immediately prior to the transfer of the firearin(s). (See lnstrut:tioru,for Quut/011 24 and 25)
I certify that my answers to the quutfona In Ser:?tlon A nr this rorm are still true, correct and complete.
24. Tranaferee1s/Buyer11 Signature                                                                                        25. Rec:ertlftcatfon Date


                                                            Transrcror (Seller) Continue to Next Page
                                                         STAPLE IF PAGES BECOME SEPARATED

                                                                                                                                      ATF Form 447.l C,300.9) Pan I
P11ge 2 of6                                                                                                                           P.eYis;~ April 20 12




                                                                                                                                                          USA00000020
                           Case 5:18-cv-00555-XR Document 256-10 Filed 08/21/20 Page 7 of 19


                                                     Section D ~ Must Be Completed By Transferor (Seller)
                26.                                      V.                                          ~-                                          29.                       30,
 Manufacturer and/or Importer (ljrhe                   Model                                  Serial Number                          Type (pi,Jol, revolver, rifle,   Caliber or
nunufacrurer and imporJer are different,                                                                                             sho/glul, recelVl?r, frrv,1e,        Gauge
    lhe FFl should include both.)                                                                                                    etc) (See in.Irructioll.S for
                                                                                                                                     que.stion 29)




la Total Number of Firearms (Pltase handwr}._te bygmtlng e.g., one. rwo, ll,~e, e,~. Do 11ot ,ue n111nerak)                          JOb, Is 11ny t,art of this transaction 11
                                                   ONr,;.                                                                            Pawn Redemption?                 0
                                                                                                                                                                      Yes~ No
le. For Use by FFL (&t Jnstruc11onsfor Question 30f:)


                   Complete ATF Form 3310,4 For Multiple Purcha1es ofBandgans Within 5 ConsecutlveBusinen Days
 , Trade/COTJ)Orate n11me and address oftransh:ror (seller) (Hand stamp may bf! 32. Federal Firearms Lic:cnse Number (Must contafo of leastfirst,
   1md.)                                                                            three and /Q.Jt jive diuits ofPFL Number X-XX-XXXXX.)
                                    . ... ~ ,J1 , -i ;                              (liu.nd stamp muy be used.)

                                                                                                                                FFL #5-74-00489

                The Person Trnnsferring Tbe Flrearm(s) Mu•t Complete Questions 33-36. For Dc11Jed/Cancelled Tran,actions,
                                       The Person Wlio Completod Section B Must Complete Questions 33-35.
 :erttfy th11t my llD5Wtn in Sedinns 8 and D as-e true, correct, and complete. I have read and nnderscwd the Nutii:a, ln1truc:tinns, and De.Goitiou~
  ATF Furm 4473. On the bnsis of: (l) the !ltatements in Section A (and Sectlnn C if the transfer does not oc:c:ur nn the day Secliun A wu com-
 ?ted); (2) niy verificaUun of the Identification noted in question 201 (and my reverification at the time of transfer if the transfer dtJI!$ not occur on ti,~
 JI Sl!dion A was complded); and (3) the in(ormatfon in the current Sblte Laws and Published Ordinances, It Is my belief that it Is not unlawful for
 ! to sell, deliver, transport, or otherwbe dispose ortbe firearm(&} Usted on this fonn to the per10n identified in Section A,
    Tr      er~r's/Seller's Name (Pll!asl!prinl) 34, T      feror' Seller's Signature         35. Transferor's/Seller's Title           36. Date Transfcrted

               , I,                                                       ,.__,,_ "-'"- --                               VaP/YfJJ                                '-I - 7 - / ,
                                                                                             If you or the buy11r di&ecvcr that Ill\ ATf Form 4473 ia incompleti: or improperly
                                                                                             complcrcd 11flc:r the firearm har; been tran11ferred, and you or the bllycr wish 10
  rpo1c of the Form: Th~ infonnalion and certification on this fo.nn are                     make a record oryaur dlscovery, then photocopy the lnace1u,1e form and make
  lgned so th111 a person licensed under 18 U.S.C.; 923 may dctcnnine !!he                   any necessary additions or revisions to the photocopy. You only s:,ould malce
  ;he may lawfully sell or dcliVt:r a fireann to the person identified in                    changes ro Section, 8 and D, Thi: buyer ahou~d only mako cha.ngc:1 to Section! A
  ition A, aod 10 ,illcn the bvyer of certain n:strlctions m1 the re-:elpt and               and C. Whocv~ made the clwl!Jt• ehould initial and dale the changes. The
  1ca,ion offireanns. Thi& form should only be Uic:d for sales or trandi:n                   corrected photocopy 1hould be attached io the originlll Fann 4473 and retaini:d a~
  :n: the aellcr Is licensed under 18 U,S.C. § !)23. The seller ofa fi~arrn                  part cf your permanent n:cords.
  st dctennini: the lawfulncaa or the transaction and maintuin proper feeords
   he transacllon, Conacquemly, lht: 1ellcc rnu9t be familiar with Iha                       0Ver-tbe-Cn11nter Tran1act1011; The: snle or olher disposition of a firearm by a
   viuom of 18 U S.C, H 921-931 and the regulalicns in 27 CFR Part 478.                      scl!e:r to II buyer, at 1hc se: k:r's licensed premises 'fhi! includes the sale or other
   lete:mining the lawfulness crtbe ulc or dclhocry ora Jung sun (rifle or                   dispo&ilio11 uf a rifle: or shotgun to a nonre1idi:nt buyer on such pn:m1&cli.
   1p11) 10 a rcs1dem of anolht:r State. rhe seller I! pl'CBumod to know lhc
   licable S1a1i: laws and published ordinance.• in bod! the sc:llcr's State and             State Law1 and Pubf11hed Ordln11n~1; The publlc111lon (ATF P 5300.5) of
    buyer's Stale.                                                                           S!Qte fm:arrns l11w, and local ordin1111ces ATF distribute:• tc :iccruc-.:a.

  ~r the seller 11111 i:omplcted the: fin:llm1s lrumaction, he or she mun m11irc             Eiportotion of Flnarm~: The ~ram t1r Col'nrn:n:c: Departments may ~quire you
  eomplcti:d, nriglnal AT!' 1-'onn 4473 (which im:lu,Ji,:s th.: Natit:e$, G1111rol           tn nhtain n Iii.en~ pnar to c:xpon.
  ructiunz. and Definitions), and 3ny suppurtmg d~t,menu;, part ofh[~ ot·
  pcrminent records. Such Parms 4473 mu11 be retoim:d for at least 20                                                               Section A
  :s. Filing may be: chmnologiCII.I (by date), alphabetical (by name), or
  1e:rical (by tronsaction Jtrial 11umher), a11 lonii as nil of the seller's                 Q11e1don 1. Traasferee'1 Full Name: The buyer mu~t pfflo1111lly complctc
   1pl~d Fonn1 4473 ar~ filed in the same manne:r FORMS 4473 FOR.                            Section A of lhis fonn and 01mify (sign) that the answer& are true'       CQITl!CI,   ••id
   '1Tt;D/CANCEU.ED TRANSFERS MUST BE Re:TAINED· If the trarufer                             complcn:. However, If the buyr:r Is unable 10 read and/or write, the answen:
     firwm is denled/cancc)kd by NICS, or if for a.uy other r~on the                         (orhtr 1hun the signatun:) may bi: completed by another person, excluding 1he
   5fc:ril no1 comph:te aftsr a NICS check i1 initfated, the licensee JnUSl                  sailer Two persons (other 1han the·.,rtler) must then sign as witnena lD the
   in the ATF Fonn 4473 in bis or her record& for at !wt S years. Forms                      buyer's anS'Wl:l'i and slsna,ure
   3 with respect Kl which a sale, delivery, or transfer d:d not  ta"place ,hall
   cpL,rcly retained in 11lphabclical (by namr) or clironoloKlcal (b;1• drzt~ of             When the buyer of a firearm ii a corpontion, company, wccnition, partnc:Blup,
   .ife1~t: '1 crr-tificathm) order                                                          or oth11r such businaa entity, 1111 officer au1llo1Ued to uct on behalf of the

                                                    -----:-,                                                                                       ATF Form 447J (5J00,9) Parr I
   : 310~6
      ,\ hr·     "- . ..t\o-~ t          ..   ~C           t      Q c.                                     A •1-                              'I
                                                                                                                                                   R.evisl!d April lOL2



                                                                                                                                                                          USA00000021
                         Case 5:18-cv-00555-XR Document 256-10 Filed 08/21/20 Page 8 of 19


busin~s must complete S1:1;Tlon A cf the fonn with his or her personal                  tho jurisdiction whclll lhc conviction o c ~ the person has been pardoned,
information, 11cn SiK:tion A, a11d aaach a wntt1m st11;ment, executed under             conviction hos been c;1punged or set nside, or the person .111s had 1l1eir civil riJ;;,
penalties of perjury, stating: (A) the fimrm i5 being acquired for the use of           (the right la \/Otd', .rir '"' o ju,:,,; u11d lm/d public ,ifjice} taken 11way and 'ater
and will be the propcny ofthut busincu entity and (B) the name and .ddrcs$              restored ANO (2) the pcnon is not prohibited by the law oF1hci jur1~1c1i011 wt
of tb•t business entity. If ttlc buyer's name in qu"tian t , I~ ille;iblc, the          the com,icticm occurred from reeciviug or posi;culng fin:arm5, Persons subjec
seller must print the buyer's t1amc above the name wrfrtcn by the buyer.                this exception should answer uno" r.n 11.c. or 11.i., M apµl11:11blc.

Que,tion l. Current ResldtmceAddreJ1s: U.S. Postal abbnwistlom arc                      QuC\ltion t J.f Adjudicated Menially Defl!ctive: A rieti:rmination by a cc,,_,r,
11cc~table, (t.g .. s,. Rd., Or., PA, NC. 1.!lc,). Addrc~J cannot be a Jm.fl nfficc     board, i:umm i~&lon.. nr. other lowful 11111 ,urity th RI u person, ,ts u resul1 uf mark~
bo;i1, Cn·.111Ly and Pnl'Uih are nne u11d the -amc,                                     subnonn~I mtcllii;cncc, or mcnt.il it,neAA, iucompcre11cy, comlitiun, or cfotll.SC'
                                                                                        (I} ~ a dange.i: lo hlm1et! or to 01h-=n; or (2) lacks the mental capacity to cn11tn
Ir the lluycr is a mL-mber or thc Annell torcca 01.1 acttvc duty acquiring•             or man11ge his nwn aflaifl. Th;s tenn ~hall include: (l) a findin11 er insanity by
li~arm ill the State where his or her permo.ncrn duty nation b localed, but             courl in ~ crimrnat ciuc:; and (2) Those persons found incompeumt to irnnd tr1ai
doe1 1101 n:iidc 111 hh 01 hcr pcrmnncm duty stanlon, the buyer n1ust list both         fount! not £1,lihy by rca~on of J,1ek of mentcl rcapongibillty.
his or hcT pcnnuncnt duty Sl11tion addrcn and his or her residence address in
respouc to question 2. lfyou arc a U.S. citizen with tw0 Smre, of residence,
                                                                                        Coromftted to a Ma!l1Bl lutitut1011: ,._ ~ormat cominim1ent of II pcr.!,011 10 a
you should list your current rcaldencc addreu in ~ponse to question 2 (r: g.,
                                                                                        ml!l\tal inAlirutlon by e court, bo11rd, commission, or 01!\er lawful 111Jthonty The
ifym1 a~ buying a jit'fYlnn wit/le .stO)'itt(l at ,l'OUr wr:ektmd home J11 Star, X.     term Includes a commllmcnr 10 a ment.\l i1UlitullC,11 inYOl11ntarily. The t;rm
,l'Ou 1!tn1Jld II.ff y<1111· addru., fn Stattt X In rc.rpansr: to questlu11 2),
                                                                                        lncludeli commitment for mental dc:fcctivl!aes1 or mental illness. h alao includci
                                                                                        cmnmitmentt for othi:r l"l!MOns, rue'1 11:1 for drug use. The ICTm does nor indud~
QUl!,t!On 9, U11lque Personal ld,mtlncatiDn N11mb11r (UPIN). For
                                                                                        persnn in n mente, inuitutian for observation or JI volunlary admission to a mcn1
purchanrs Approved 10 have lnfomu1ticn m11lntained 11bou1 them in the FBI
                                                                                        institution. Please 111,0 n:ftr to Question I I .c. for the dcfinitinn of a prohJb1ted
NICS Voluntary Appc11t File, NlCS will provide them with a Uniq11c Pmoual
                                                                                        penion,
ldr:ntilieation Number, which the buyer should ~rd in quc:1ticn 9. The
licc:n1ec ma)' be uktd to provide 1:he UrIN to NICS or lhe State.
                                                                                        EXCEP'rION to 11, f. NICS lmprD'Hmt1til Anuuulmimtr Ar:t ,:if J001: A pers011
Quastlon 11,a. Actual Tr111trerel!/B11ytr: rcr purpoacs oftl\is fonn. you are           who hai been adjudlca~d as 11. mental defective or committed to a mental
tbe actual tran,fetec/bu)'er if you 11rc pun:huing the fin:11rm for yout1elf or         instirutlon is not prohibited If: (I} lhc poiton was lldjudicated or committed hy &
otherwise a~uirlns the: firearm fer yourself (e,e.. l'l:de11mlng 1he fl~arm fro111      department or agency of tb~ Federal Gover11m1111t, such o:; th; United S1111es
pawllln1trie1•i"g it f ,om co111ipment.}irean11 rajJl11 wint1rr). You arc also the      Oepanment ofVelcan's Aflbir1 {"VA'1 (Ill! opposed 10 a. State court, State board.
ac1ual rran&ferct/buyer if you are lcsidmately pun:ha,dufl lhci fireann ll$ 11 gift     or ether lawful State authority): i!ru! (2) cllhcr. (a} 1hc person's udjudicauon or
for a 1hf.rd party. ACTUAL TRANSFEREE/BUYER EXAMPLES: Mr.                               commitment for 111c11t11l 1m:ompctaney wu set-Hide or expunged by 1M
Smilh aJlcs Mr, Jones to purcliase a firc:ann for Mi: Smilh. Mr. Smith giVCll Mr.       11djudlcadngfc01nmittins agency; (b) the person hu b~ fully rclcai;ed er
Jones !he mcncy !'or the fireum. Mr. Jone, is NOT 'fllE ACTUAL TRANS-                   di1ehat1,"1:d from all r11nndatnry treatment, ~upcrvi~iou, or mnniturmg by 1111.:
FEREE/DUYER. or rhe firearm :ind m~t mu;wcr "Noto to qucs1iu11 11.11. The               .ir,t111cy; or (c) lhi: penm11 wv.s found by the ngcncy to no lunger riufft:r from lbc
litens~ may n(\l transfer 1111; firearm to Mr. Jon~. Hnwc:v~-r, if Mr .l:lrown          mental health cnndJlion thnt sc:rved 118 lhc b~i~ of the initbl udjud1c.,tiun,
Ja"OC5 ta buy q fire1m11 wllh his uwn money to Give lu Mr, Bl.:ick IS II pre:.cnr,      Pcl'.lona whu fit thir cacl!ption 1bculd a11~wc:r "no" ru Item 11,f, This
Mt, Brown Is tbc actual u,u,sfercelbuya cf 1l1,t lircam1 and should aniwcr              e,.ceptio11 doc, not apply 10 1111y pc:aon who wOJ udjudic111ed 10 be 1101 guilty by
"YES" to question I I.a. However, yau ma:, not trunsfcr II li~rm to any                 ~s1.1n of inunity, or based on l11ck cf ntental re.i;poiuibililY, or found inCOTJ1pe-
pern>n you know er have reasonable cause 10 bellevc I! prohlbi tcd under 18             1ent to stand 1rial1 in any criminal cn.c or under the U11ifom1 Code of Milh.iry
U S.C. § 922(1!), (n), or (x). Pleue note: EXCEPTION: If you ~ pickillQ                 Jw;dce.
up a repaired firearm(s) for llllOther person, you an: nor require<! ro all!lwer
 I La. and rnay procoed to question 11.b.                                               Quettlo.11 11.b- Dr:finltfnn or Re.tralni qg Order: Undel' l 8 U. S.C. f 922,
                                                                                        fll'tAnm may nc,l be said to or received by pcl'&Ons subjc:ct to a CO\lrt order that.
Qu«don Jl.b. • HJ, DeDnition or Pr1illibltcd Perst111: OenetaUy, 18                     (A) was i&ued 11fter a hearing which 1he pmon rec:eiYl!d •c:tual notice or arid had
U S.C. f 922 prohibits the shipment. tnmspomtion. receipt, or posecssion iu             an opportllnity IO p11rticlpete in; (B) resttaitl$ ,ui;ll person from hatusing, 11iilkint,
or affc:cting in1eret11c commerce oh firetm by one who, haa been convlcu:d              Ot threatening an intimate partner or cblld of .ruch intimate panner er person, or
of a 111lsdc:meanor crime of domestic violence; 1\31 been convicted ore felony,         cng!t,ing i1.1 olher conduct th.at would place an int:mate partner in r=50mlblt
or any other crime, punishable by imprisonment for a 1emi. cxcaedlng one year           fear of bodily injury to the ptrtncr or child; a.nd (CXi) Includes a l'ind1nc tluit
 (this do,s lfot incl11dt1 Stat/! 111isd,meuort pu11l1hQ/Jl11 bJJ l111prisa11tnent a/   ~uch pmon represents a credible tbr=t to the ph)'!ical safeiy of such intimate:
rwo   ,~r:s or Im); Is a fugiliw &cm ju.nice; Is iU1 unlawful user of, er
adcilc:ted 10, marij uand or any depressant, stimulant, of nnrcotic drug. or any
                                                                                        partner er child, or (Ii} by ita renns ei1.pllcltly prohibits the: use, attempted u~.
                                                                                        or threatened use of physical force against such intimate partner or etiild that
other controlled substance:; hu been adjudicated mentally dcfolltive or hh              would reasonably be expected to cau,e bodily injury. An '"intimate partner" cf
been commlmd to .a rnental institution, bu been diichargcd fl'Om the Armed              a person b: the 5poune orformer spouse of the: peno11, the parent ofa cliild of
Forces und;r dishonorable condilion9; baa renounced his or her U.S.                     the person, or 1111 individual who cohabltatcs er coh1bitati11g with the penon.
cirizenahip, is an alien illegally in 1ho Umced Statc'.I or an alien admitnrd 10 the
United State• under a nonlmrnigrant visa; or Is 1ubjeci to ei:rtain res1r.1i11ing       Qunllon 11.i, Definition of Ml1d11mea11or Crlmt or Do111eatlc Violence: A
Grde11. Funhcrmora, section 922 prohibits tl1c ,h!pm.ent. fl'llllsportation, or         .Pedcral, State, lo\;ill, or tribal offense that ii a mimmeanor under Fcdcral, State:,
receipt in or affecting intcnt.'llc: commcrc:e of a firenrm by um: who is Utlder        or tribal ltiw and hH, as QD ekmcn~ the nse or attempted llSC of pltysic.,I force, -,r
indictmem nr information for a fcluny, or any other crime, puniihablc: hy               the thn::iucricd u,c of" deudly wcnpoo, comnltllcd by:, current nr former ~pui.x,
imprisnniocnc for a lcnn cxc1:1.:ding nitc year                                         p~rcnt, or 1;,'IJ.llrdl,,,1 ufthe vlctlft\, by II person w:tb whom the victim :.h11rc.& a
                                                                                        rluld in co 0nmon, by u person 1ubo Is colu1b1tating wilb, or haJ cohabited with
 Queatinn JI.b. llltdct Indictment 11r lnt'onn1lion nr Co11vlcted In ahy                the victim as II spou.sc, p11rcni, or guardian, or by a pcr60n 1imilarly 1i1Uiltcd 10
 Court: An indictment, mfomunton, or conv1ctio11 iu 11ny t:edcral, S1111e, or           a i,pouse, parent, or gl.W'dian of the v'cl(m. The ierm includes all miademcammt
 local court An informatio1\ i• a formal accusation ar a crime verified by 11           tha1 have 11.5 an clcmcnl thi: use er attempted use of physical force or the
 prosecutor.                                                                            thrcat:ned 11M: or I deadly wcnpon ,~,.• DJJault and canery), if the offense is
                                                                                        cnmmit1cd by one of the defined panleli. (See &cepl/011 IU I I .c. and JI i,) A
 EXCEPTION to 11,c. and ll.i,1 A plll'1on who hBB bc:c:n convicted of11                 fM:r&011 who haa bcc:n cnnvlctc:d of a mi;dcmeanor crime or domestic violence also
 felony, nr ony other c:rime. for which tho judge could h:avc imprisoned the             Is not prohibi«:d un'.e511; (I) tile pi:non wes represented by e lawyer or gave up
 person for mor; than on,: year, or who hu been convicted or a miadeincanor             the rijplt \a a lawyer; or (2) if 1he person was c1itiUcd to 11. jury, was tried by a Jury,
 :nme of domestic violence, is nor prohibited &om purchating, tcccivlng, or             or gave up the rfglll to njury ll"ial. Peuon& aubject to this exc=Ptic11 should
 3'lMen111g a firearm 1f: (1) under the law of                                          1111,wer "no" IO 11 i,



                                                                                                                                              ATF rnm4473 (.SJOO.Yl Pan 1
  1
   age 4 of6

                                                                                                                                                                   USA0000002~
                            Case 5:18-cv-00555-XR Document 256-10 Filed 08/21/20 Page 9 of 19


:Ion II.I. An alien admitted to the United States under a nonimmign111t         GCA limitations as any other lin:annli. Sec Section 921 (11)(3 )(b). 18 U.S.C.
lclud~, Jmong olhers, peJ'S(lne visiting the United State& temporarily for      Sect ton 922(b)( l) makea it unlawful for n liccn1tCi: to 1ell any .fin:ann otb~r than a
:s1 Q~ plwurei persons studying in the Uni1ed State, who maintain a             sl~ctgun or rifle ta any pCT'fon under the :r.g: Qf 21, Sin-:e n rramc or n:c:c:ivcr for a
nee abroad, and cemin tcmponuy foreign workers, The definilion dcics            firearm, tn lnclud.e one that can only be made into a lang gun, is 11 "fircam1 other
inchidc permanent n:i;ident alien• nor don lt apply to nonimmi(:1'4nt           th;,.n a shotgun nr rme.'' it cannot be 1rUn1r.:rra1 to anyone under Ille age of 2 l.
 admitted to the United States pUl'l\11nt to either thi: Vi&a Waiver            Also, note that multiple sales fonn1 ftrc not required for frame$ or receivers of any
Im or lo rci;ulations otherwise exllltlptlng them from visa rcquircm~nts.       faurms, or pis1n: grip Bhotguns, slnco they ore not ··pi1t0l5 or m-olvcrs" under
                                                                                Section 923(g)(3)(11).
cu admhu:d to tbe Uniccd Sl81.es under a nnnlmmigl'ilnt vj1a wliu
1d~ ·•yes" to quc~liun 11,1. mu~t provide a rc.&pon&c: tn que11tinn i,          Quc~tlua HI, Cun :Shows: !fsalc at QUtl show or other qualifying event
tm,;: whcihcr he/she Gu11lifi~~ under an c:xccption.                            !ponsorcd by u.ny n.11tional, Sta~, or Joc11l organization, u authorized by 27 CFR
                                                                                § 478. IOD, the1ell1tr 1:1ujl n:cunl lhc nwnc of ~!:nl nnd the location (i!lly and
ioa 12. £iecptions to the Nonimmignnt Alien Response: An alien                  Stare) nft~e sale In qul!!ltion l!l'.
.cd to the Umttd S1atci1 under a nonimmigr.u,t viH i1 not prohibited
1urchasing, rirceiving. or pass0$$ing a tircum if the alien· ( 1) 1• m          Que,tioa 2011. ldeutWudon: L1$t ,uuing authority (e.g-., Siar,, Coum.v or
,1ion ofa hunting license nr pennll lnwfuUy is.sued by the Fi;d,;rnl            M1/f'lidpaliry) nnd type a ridenlifit;Alion pri!Sented (e.g., Virginia urivir 'r license
nmc:nt, a State, or local gavcmmcnt, nr an lndi1111 tribe federally             (VA Dl;, or ullir1· 11aUd goWJnJment-i6s.u~ ident/fic:011011.).
1lud by U1e Bureau oflndian Affain, which jg valid and unexpired, (2)
 lmirted 10 the United Stares ror lawful bunting or sporting pwpoae,; -:3)      Know Yout Cu.tomer: Before a licensee ntay sell or delivur II fircmn to a
:eived a waiv~ from ihe prohtbition from the Attorney Ocmeral of the            nonlltcn!ee, the licen,n must establlsh the idcntily, pince llfrc~idencc, IIIld
I States, {4) i~ an official representative of a foreign govemment who i5       age of the buyer. The buyer must provide R valid ;ovcmmiml-i~sued photo
  itcd to the Unilcd Stalc5 Oov11rnment or the Govornmcnl 's m.iAainn to an     identllication to the teller that contains me buyer's name, residence addrcla.
1tiQ11al orgJUIJUtion having ha headquarters in the United Stu1e1: (5) ls       and date or birth. The licen1cc must rccard rhe type, identification number,
 tc lo or lrom another couniry IQ which that alien is 11ccrcdited; (6) 11 an    and expir11rion date (if an)~ of the identification in quearion 20,a. A driver',
 I of a fDrl!:iGn so~rnmcnt or a distinguished forci;r, visllcr who hus         license: or an ldcntillcaLlon card is~ued by a State In place of a license Ls
 o dc,.gnatt:d by the Department ofSuuc; or (7) is a foreign law                acccpt.11blc. Social Stcurity c11rdfi ait: not acceptable because 110 address, dale of
               or
 ement officer a friendl)' foreJgn go\•crnmcnt entcnng the United               birth, or photograph ls shown on the CBtds, A combination or govemme:,1-
  on official law enforcement busincn,                                          1i,sued d<Jcumeots may be provided. For example, if a U.S. ciri~n ha& two Stall:,
                                                                                of residence and Is trying lo buy a handgun in Stale X. Ila lllllY provide a driver's
;S  subject to one or thl!$1! exceptions should answer "yet" 10 quci;tiona      [ct:111c M1uwin11 hi.r numr:, tlnte nf birth, nnd phalagroph) inucd by State Y aad
nd 12 and provide documcnl11ticn 1uch ai;, a copy of the hunti11 g lice me      another go11emment-iHucd document (suc:h a.r a lax docu111111t) from State: X
!I' ganring !he waiver, which mu~t be recorded ln 20,c, If the tran~fcrc.:      &howini: his n:1iclcncc addn:ss. Jfthl! buyer,~ u mcmbl!r of the Anned Forces on
! an~weretJ "yea" lo this qucstion, the licensee must complete 20,c.            active dur:; acqulrins a fircann In the State where his or hor perm11n11n1 duly
                                                                                swllon is localed., bllt Ile or she has a driver's hccnso from &nothcr State, you
lier ~hould verify 1uppurling documc:ntati0t1 pTOvidcd by the purehw:r          should lisl 1L1t b11y1tr's militury idm1tifiw1liuu cnnl uml uffii:i11l uroc:n; ~huwing
.1st                or
    attach a copy the pmvirlcd rlocumenr:ition ID Chis ATF Fonu 4473,           where hi& or her pcmnancn1 duty m.tion l~ located in rci;pnn~e tn qucinion 20 .a.
,~ TRn1111c1ion lkcord,
                                                                                Queslloa 20.b. Alternate Documentation: Liccn111:es may accept a combination
ioa 13. S11te or Rttidence: 'The State in which an individual resides.          of Vlllid govemmeol•issued documents to satidy the identification dlleument
ividuat reside, in a State if he or &he is present :n a State: with the         rcquircmcnb ofthc law, The r!:quired valid sovemmer,t-is,ued photo idenlifka·
on of making a home: in tl'tat State. Ihn indivld1u1.I is II memb~r of th~      tion doc:umcnt bearing the name, photogrilph, nnd dale of birth of transferee may
, Forcei1 on active duty, his or her State of residence alliD is the State in   be supplemented by another valid, govcmment-1Uucd document 5howing the
 hiJ or ber permanent duly station is located.                                  transferee's residence address, This 11l1oem11te documenmlion should be tecorde~
                                                                                1n question 20.b., with i1111ing aulhority and type of identification prcscnlcd. A
                                                                                combinllrion of govcmmcnr-ls111cd documents may be provided. For cxlllllple, if
 arc a U.S. citizen with twD States ofnlsidence., you 1hould li1t your          a U.S. cib~n has twO Stites oftlllidcnce and ia ttying to buy II handgun in State
 1 residence   11ddre1s in responac to question 2 (e.g.. tfyou arr buying a
                                                                                X. he may provide a driver's license (showing fll.r name, dar, of bfnh, and
 1 wh1l11 11u;,i11g ar Jiour wttklnd homt in State X, )'OU 1hrwld li1t your
                                                                                phalagmph) i1111cd by State V and another govcmment-luued dOCtJment (sue!, OJ
 I In S(Q/t X in rw;pon1e   tr,   qucrian 1,)
                                                                                a tax document) from State X thawing hls. residence addma.

  on 16. Certification Deftnltlou or Engaged In the Bu&ineu: Under
                                                                                Question 20c. Docume11tado11 for AJlens Admitted 10 Jbe United Slat~s Under
 , C § 922 (1)( 1). it is unlawful for o person 10 engage in the busincq of     a Noalmmii:rant Visa; Sec Instruction, for Qucstiun i 1.1. Typci; of acceptable
 11n fircam,s wi1houl ii liccn1c. A person Is cnsascd in tha busineu or         documcnu. wQuld include a Vlllid hunting license lmwfully 1ftsued 1n the Uniccd
 I in fU"earrna if he or ahe devotes time, attention, and l~bor lo dealing in   States or 11 letter irom the U.S. AttQmey Oeneral granting a waiver
 i. as a rc;uJur caurn of trade or busine.1s with tile principal objective or
 ,ad and profit rhrough thi, repetitive purcbai;,c and rcsnlc of firc:umu, A
                                                                                Qirestion(~) 21.12, 23, NICS BACKGROUND CHECKS: Ill U.S.C. § 92l(ti
   is not requited ofa pCl'lon who onl)' makes occasional s.iles,
                                                                                requires that prior to transferring any flrclll'm ID an unliccnacd pcr5011, a liti:ru;cd
 11:c1, or purc:huca nf flr~s for the enhancement of II pcnonal
                                                                                impo11er, manuracturcr, ot dealer mull firsl contnct lhe N11tion:il lnJtant Criminal
 ion or for a habby, or who 1tC1ls 1111 or part or hil or her pcBonal           Background Check Sy~tcm (NICS). NICS will advise the licensee whether the
 ion of firearms.                                                               ,)'lJtt.:m tin(q any infonn1rion that the purch1111i:r iH pruhibiu:d by law frum
                                                                                pos.'ll!s,ing o, receivini: n fiMMm, For 1111rpn.~e5, rirthift fnrm, contftc!~ tn NJCS
                                   Section D                                    include contacts 10 State agencies daignatcd to conduct NlCS checks tor the
                                                                                Fcdc:rul GovcmmcnL WARNING1 Any &cllcr who t1'1lnsfers II fireann 10 a11y
 on 111. Type of ll'lre:irm(1): Check all boxi:5 th11t apply "Other''           pcBon they know or h3vc ~,enable en.use to believe ia prohibited l'ram rece111ing
 :o frame.l, receivi=rs and 01her tircanru lhaL arc net either h111dguns or     or posscssln11, 11 fircmn vlol:11cs thi: law, even if the seller has complied wllh the
 lnt (rifles or shotguns), su.ch u firearms having II plstol grip that expel    background ch~k requlremen•~ or Lhe B111d)' law
 :un shdl, or National Fucann, Ai;t (NPA) firi:,mr.J.
                                                                                After~ buyCI hllll completed Scc1io11 A of lh~ Corm 11nd ihc licenJee hu
 me or receiver can only be made into n long gun (riff~ or shotgun), it l!      completed quc.~tionr 18-10, and befon: trJ1n1fi:nini; the firearm, the :icensee must
 'rami; or receiver no! n handpn or long sun, However, they still are           contact NlCS (read br:law for NICS ch1!Ck ~.m:ptlo11sJ However, the licensee
 ns" by definition, and subject ro the aamc                                     ,hould NOT c.onlacl NICS and Rhnuld atop the 1111n511c:don if· the:




     i of6
                                                                                                                                     ATP Pom, 447J   ,,Joo 9) Pan I
                                                                                                                                     Reviled April 20 I Z




                                                                                                                                                               USA00000023
                              Case 5:18-cv-00555-XR Document 256-10 Filed 08/21/20 Page 10 of 19
                                                                                                                                                                                                        Pagel of 1


                                                                                      Customer Sale - Disposition Pending


                                                                                   Scan/Enter Serial Nbr:
                                                                                                                     L~:.?g 1.~T~~. . :              ~-_.-,               _,_5 . . --         1.1:-,,   1·1.-_.L   i·1

                                                                                                                                    D '. spc,; ~ '. ii:_,r~ !nlor:r1i:1t. !.c.1:-,
;t.!           .,.1           'f}_u • :                                                                                            • ' ! I: J       ~:• ..'  ...
                                                                                                                                                             ,: -
                                                                                                                                                                  ""              .
~.. ,i:   • .J    J   h              1" ...J l"t!fl':   ,1   I   ·r'
                                                                  .                                                      f,)-11-:r.:          II·. .---· ,'
                                                                                                                                                 ~
                                                                                                                                                •,•,,L,                 ,__.




                                                                                                                               H   ·;•f"':    I . , ---~
~~c ~ .• 1                ..... .                       r\ •      ...   1-   •••                                                         f ·'I"[.,:.:-
 : Y'·                                                           r I                                                                .... I '. -_ ...          ,_.1   • ,! ..   ~,,-1,, ,. ;. ·~-
                                                                                                                                    . ..
                                                                                                                                     '

                                                                                                                ci;y .                        l:- . '. ...<.,,..-.- .    .,     I·-_.
                                                                                                                                                                                  . r. '   ._-._


 -,.·. · :c L .e, t,r .                                                                                         i:::,·,unl J
                                                                                                       01)001
                                                                                                                Jr; Typ,~.               .:   j":(;~i'
                                                                                                                Tli N1:ml.,e,.:               r11-.-.-.--;-_-,,-,---,-.-~--
?. ... - i=--: ......         i..:      -                                                                       i:'lhm1;- H•.,n,"':           F- r -P -
 :: L:          . -           •                                                                                 M1Jl.tipl~ .. ,.=il,,!:        f
 .-.-. :. .•          ~   t          t~i r:.



     [......_EN_T_ER_                                    __.l l                Main Menu           11 -~clear Screen           ] [.                Back              =-:J [                        Confirm_=:)
                                                                                    VERIFY ALL DA TA BEFORE CONFIRMING.

                                                                                                                                     05/026




http://p}WSWas.academv r.nrn/ A nT                                                         nn/,. ... ,_,



                                                                                                                                                                                                                    USA00000024
                           Case 5:18-cv-00555-XR Document 256-10 Filed 08/21/20 Page 11 of 19

                                                                                            Page 1 of I


FBI NICS E-Check- Confirmation Acknowledged

                                                     DEVIN KELLEY
                                                     NTN: 36RMN9Z
                                                   04/07/2016 17;59:44
                                                    The following response
                                                      was confirmed with
                                                            NICS;
                                                        PROCEED
                                                            Close   j
                                                         Print Page     I
                                                        Fl rjnt Details l




c..,., .......... ~ Ii-.


                                                                                                 USA00000025
           Case 5:18-cv-00555-XR Document 256-10 Filed 08/21/20 Page 12 of 19

                                                                           Yage 1 or l


FBI NICS E-Check - Confirmation Acknowledged

                                                 DEVIN KELLEY
                                                 NTN: 36RMN9Z
                                               04/07/2016 17:59:44
                                                The following response
                                                  was confirmed with
                                                        NJCS'.
                                                    PROCEED
                                                       CJose     j
                                                     Print Page      I
                                                    Print petaiis )




                                                                                USA00000026
                      Case 5:18-cv-00555-XR Document 256-10 Filed 08/21/20 Page 13 of 19


                                                                      - · Firearm Transaction .Checklist ·                                                                          ·
                                                                -_ · ..   _.··..   .:- . . ~.   -~··   ~-:·.:.~.:   · .. ·.;   ........   · :•."·-·-   ... .-··-·~.:·-_ ...........-~;



                  Customer Name:    l ?V.Jl\[ tff?l.l.lJ'
                  10 Type: . .      c·{4 I) -=L_ ,o#                                                           Exp Date; d:;jd:1:(2~1f expired, stop sale}




                  Does the customer have valid, UNEXPIRED government Issued photo identification?
                  Does the customer meet the minimum age (21) and residency requirements for a handgun, pistol-grip firearm, or receiver
                  transfer?
                  Does the customer meet the minimum a e requirement (18} for a lon!l, gun transfer?

                  Dfd the customer provide a valid, UNEXPIRED govt. issued photo 10 containing their name, current home address, and a
                  date of hirth?
                  If no, did the customer provide valid government Issued supplemental documentation such as a veter registration, vehicle
                  registration, property rax bill, hunt1ng/flshlng Ucense, or a change of address form from the Dept. of Motor Vehicles?
                  Is the customer a US Citizen? If yes, skip to STEP 4.
                  Is the customer a Resident Alien? If yes, did the customer provide an Allen Registration Number (AR#- or USCIS#)?
                  Is the customer a Nonimmigrant Alien admitted with a Visa? If ye5, did the customer provide a valid 1·94 number and a valid
                  state hunlfng license from any US state (cannot be tempora )?

        N   10.   Did the customer complete each required section of the Form 1473?
        N         Is question 11 a answered correctly?
        N         Are questions 11 b through 11 k answered c:arrP.Ctly?
        N         Are questions 11 l ft Question 12 answered correctly?
        N         Has the customer si~ned and dated the Fonn 4473?

                  Did the customer provide a valid, UNEXPIRED concealed handgun permit with current home address to bypass NIC5? The
                  concealed handgun license may be used as an exemption to a NICS background check only if it Is issued by one of the
                  fallowing states and is presented In the same Issuing state; Texas, South Carolina, Georgia, Arkansas, Mississippi, North
                  Carolina, Kentucky, Kan:.as (must be Issued on or after July 11 2010), and Louisiana (must be a 5 year permit issued on or
                  arter March 9, 2015),
                  Issuing State______ CHL/Permit #______________
                  Issue Date (if appltcable)_I_/___ Exp Oate_/_l'._ _
Y.      Nff 16.   NC ONLY - For handgun transfer$; Did the customer provide a valid pistol purchase permit? Has the pennlt been attached to
 I,-'             the Form '4473? (Note: If the customer has a NC concealed handgun license, the permit is not required.)
/y}     N   17.   Did the customer receive a Proceed response from NICS or the POC?
~       N   1B.   Has the NICS/POC Final Sta.ws printout been attached to the Form 4473 (NICS. detailed printout)?
                                                  •
                  Has the customer inspected the firearm to make sure it is the correct model, caliber/gauge, and to ensure there are no
                  issues with the firearm?
·Y-,,,, ~   20,   Has the manager inspected the firearm ta the Form 4473 to make sure the correct manufacturer/importer, model, ser1al #,
-~                firearm type, and caliber/!!auge have been documented correctly on lines 26 - 30 on the Form 4473? This information must
· -~,             come directly off of the firearm and match the Electronic A&.D lag. RP-port any discrepancies to Firearm Compli;mce.
1-1' N 21.        Has Lhe manager verified thilt the serial number of the fireann matches the firearm box?
)... .,/ N 22.    Has the manager verified that there is 1m owner's manual In the box?
.":/~ N 23.       Has the manager examined the customer's paperwork for acc:uracy and completeness?
 Y. ' N 24.       Has the manager verified the Final Status detailed printout matches the cu5tomer's information on the Form 4473 and the

 Y ~        25.
                  status is a PROCEED?
                  Has the mana /~~Rlf'IED, pri    tr  ~~/h~r name LEGIBLY and siened the Form 4473?           -         ..

ha:ager Printed Name               (C  K--" -- ~ \      11 l u                                    Date                   y - 1 \ l+
                                                                                                                                                                  cl q c,
~anager Signature                       ,   < :• :
                                                 •
                                                   :~-: -
                                                        ......
                                                               --- ~~-----..
                                                                      ~                                      t:"'x..,...~
                                                                                                       Regff/)! .1 ,7"" Trans#_-;,_·_____ I
                                                                                                                                                           .-,


 erial #          &5}..-D~{3
 eVl$Vd Auaust 2015
                                                        ;KU#      (   Osts oolf:J .                                      (llstadditlcmal flreanns on back ofform)




                                                                                                                                                                                USA00000027
                   Case 5:18-cv-00555-XR Document 256-10 Filed 08/21/20 Page 14 of 19


                                                                                                                                        0MB Na I 140,0020

                                                                               Firearms Transaction Record Part I -
                                                                               Over-the-Counter
WARNING: You may not receive a firearm if prohibited by Federal or State law. The information you provide will                    Transferor's Transuct1on
Ile used ro determine whether :l'OU are prohibited under law from receiving a firearm. Certain violations of the Gun              Sena! Number (I/ an;)
Control Act, 18 U.S.C. §§ 921 et. seq., arc punishable by up to 10 years imprisonment and/or up to a $250,000 fine.

Prepare in original only. All entries must be handwritten in ink. Read the Notices, Instructions, and Definitions on
this form. "PLEASl PRINT."
                                       Section A - Must Be Completed Personally By Transferee (Buyer)
     Transferee's Full Name
 Last Name                                        First Name                                       Middle Name (lfno rmddle name, stale '"IAJN'')

                                                                    (\
2. Current Rt:s1 ence Address (U.S. Postal abbreviations are acceptable, Cannot be a post office box.)
Number and Street Address                       City                                        County                              State     ZIP Code
                                                                                                       SL\                      co ia9c}f
3    Place of Birth                                                                          6__pendcr
 Li S Cny and State            -OR-      Foreign Country                                      ~ Male
                                                                                              D Female
 S. Social Secunty Number (Optional, bww11/helpprevcnrmisidentification)        9. Unique Personal ldenllfication Number (UP/A) 1fappl1cable (Sec
                                                                                    lns1ruc1ionsfor Question 9)

 JO a. Ethnicity                 I Ob. Race (Check one or more boxes)
 Q Hispanic or Latino            D American lnd1an or Alaska Native D Black or Afncan Amencan                                     While
 E:lJ Nol Hispanic or Latmo      O Asian                            D Native Ha.,.,11ilan or Other Pacific Islander
a. Are you the actual transferee/buyer of the fircann(s) listed on this fonn? Warning: You are not the actual buyer if you are                             No
   acquiring the firearm(s) on behalf of another person. tr you are not the actual buyer, the dealer cannot transfer the firearm(s                         D
     to you. (Sec !list111ctionsfor Question 1 }.a.) Exception: I/you are picking up a repairedjirearm(s) for another person, you arr'. not
     re uired IO answer JI.a. and ma, rocced to uestion 1J.b.
 b   Are you under indictment or infonnation in any court for a felony, or any ot er crime, for which the Judge could 1mpnson you for
     more than one ear·' (See lnstn.ict1ons or _ues1io11 11 b.)
 c    Have you e\er b~en com1cted many court of a felony, or any other cnme, for which the Judge could have 1mpnsoned you for more
     than one vear even 1f vou received a shorter sentence mcludmg robauon" ee lnstnichons or uestion 11 c
 d   Are :,ou a fugJtJ,c from JUS!lce?

e    Are you an unlawful user of, or addicted to, manJuana or any depressant, stimulant, narcotic drug, or any other controlled substance?

 f   Have ::,o..1u ever been adJudicated mentally defective (wh1cl1 includes a de1crmi11ation bya court, board, commissio11, or other lawful
     auth,.ritythat Jou are a danger to yourselfor ro others or are mcompelem to manage your own affairs) OR have you e\er been
     commmed to a mental instnunon'! 'See lrmn1c1ions or uestion 11.
 g   Have you been discharged from the Armed Forces under dishonorable cond111ons?
 h   Are you subject to a court order restrammg you from harassing, stulkmg, or thrcatemng your child or an intimate partner or child of
     such partner? (See lnstructwns for Q11es110n I I. h)
      Have you ever been convicted many court ofa mmlemeanor crime of domestic violence? (See Instructions for Question l l 1)

      Have you ever renounced your Umled States cit1zensh1p'!

 k    Are you an ahen illegally m the United States"
      Arc you an alien udmilted to the United States under a nonimmigrant visa? (See lnstructio11sfor Quesl/on J /./.1 Jfyou a11swered
      "no'' to this question. do NOT respond IO question 12 and proceed to ques1ion 1J
 12 If you are an ahen admmed to the Umtcd States under a nonimm1grant visa, do you fall w11htn any of the exceptions set forth m the              Yes     No
    instructions? (Ir "yes," the licensee must complete question 20c.) (See Instructions for Question J2) Ifquestion J1./ 1s answered
     wirh a '·110 'res onse, the11 do NOT respond to quesl/on 12 and roceed to uestwn 13.
                                                                                                                                                   D D
  13 Whut 1s your State ohes1dence 14 What 1s your country of c111zensh1p'l (l1stlcheck more than         I 5 If you are not a c1t1zen of lhc Umted States
     (if any,? (See lnstruc·t1ons for     one, if applicable Ifyou are..::J1tlzen of the United Stales,       what 1s your U S.-1ssued alien number or
     Qul!~t1011 13)                       proceed to question 16)        IYJ
                                                                           Unned States of America            admission number?
                                            L Other (Specify)
                                                        Transferee (Buyer) Continue to Next Page                               ATF Form 4473 (5300 9) Part I
 Page l of6                                            STAPLE IF PAGES BECOME SEPARATED                                        Revised April 2012




                                                                                                                                             USA00000028
                     Case 5:18-cv-00555-XR Document 256-10 Filed 08/21/20 Page 15 of 19



l certify that my answers to Section A nre true, correct, and complele. I have read und understand !he Notices, Instructions, and Definitions
on A ff Form 4473. I understand that answering "yes" to question 1 l.a. if I am not the actual buyer is n crime punishable as a felony under
Federal law, and mlly also violate State and.'or local law. l understand that a person who answers "yes" to any of the questions 1 l.b. through
11.k. is prohibited from purchasing or receh'ing a firearm. l understand that a person who answers "yes" to question 11.1. is prohibited from
purchasing or receh"ing n firearm, unless the person also answers "Yes" to question 12. I also understand that making any false oral or
written statement, or exhibiting any fnlse or misre-presented identification with respect to this transaction, is a crime punishable as a felony
under Federal law, and may also violate State and/or local law. I further understand that the repetitive purchase of firearms for the purposc
of resale for livelihood and profit without a Federal firearms license is a violation of law (Seelnstnu:donsforQuestion 16).



                                                 S ction B - Must Be Completed By Transferor (Seller)
I 8. Type of firearm(s) to be transferred (check or mark alt that appl}~:    19 If sale at a gun shov. or other quahfymg event
      l'v1
      ~
           Handgun   O Long   Gun D Other Firearm (Frame, Receiver. etc
                       (rifles or   See Jnstn1clions for Question J8)
                                                                                 Name of Event      ty\, A
                                                                                                 -+--..._..__ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                        sho1g11ns)                                               City, State
2Oa Idcnnficmion (~ g , Virginia Dm:er slicense (v.4 DL) or orhenalid government-issued photo rdentrfication) (See lnstnicnons for Question 20. a.)
Issumg Authority and Type ofldentitication            Number on ldenuficauon                                 Exp1ra11on Date of Identification (if any)
                                                                                                             Month           Day             Year

                                                                                                                                (6l
20b Alternate Docum-~ntat10n (ifdrh'er's license or other ide11tificatio11 document does not show current residence address) (See hrsrructions for
    Que.won 20 b j

20c Ahens Adrnmed to the United States Under a Nonimmigrant Visa Must Provide· Type of documentalion showmg an exception to the nomrnm1-
    grant visa prohibition (See lnstn1ctions for Queslio11 20.c.)

      Questions 21, 22, or 23 Must Be Completed Prior To The Transfer Of The Firearm(s) (See J11stn1c1101isfor Questions 21, 22 and 23)
21a Date the transferee's tdenufymg mfom1ation ·1n Stction A was transmit- 21 b The NICS or State transaction number (if provided) was
    ted to NICS or the appropnate State agency: rMonth 1Da_v/Year)
     Month          Day           Year


21 c. The response mit1ally provided by NICS or the appropriate State             21d. If initial NICS or State response was "Delayed," the following
      agency was                                                                       response was received from NICS or the appropnatc State agency
       ~Proceed          D   Delayed                                                  D     Proceed _ _ _ _ _ _ _ (date)
        D Denied              [Thejirearm(s) may lie transferred on                   O Demed ________ (date) 1-.J A                            i

        D Cancelled                              (Missing Dispo:ruion                 D
                              lnformatio11 date provided by NICS) ifSra1e law           Cancelled - - - - - - - - 1date)
                              perm11s (opllonal)J                                     O No resolution was provided wnhm 3 busmes; da) s.
 21e (Complete 1fapplicable.) After the firearm was transferred, the following response was received from NICS ~r the appropnate State agency on
              QI A            (datG)              D    Proceed            O    Demed             D Cancelled
 2lf. The name and Brady 1denuficauon number of the NICS examiner (Optio11al)

                                 ~±
                                  (name)
                                         :                                                      (number)
22.
       D    No NICS check was required because the transfer mv I          nly National Firearms Act tireami(s) (See insfnlctionsfor Question 2] .-'

 23
       D   No NICS check was required because the buyer has a vahd pcnmt from the State where the transfer 1s to take place, which qualifies as an
           exemption to NICS (See lm-tn1,l1011.,Jor Queu.011 23,
 Issuing State and Permit Type               Date of Issuunce (if a11>)   Expuauon Date (if any)               Penna Number (I/any)
                                 f'\J,1                                                                                               ~
                                             Section C - Must Be Completed Personally By Transferee (Buyer)
  If the transfer of the fiream1(s) takes place on a different day from the date that the transferee (buyer) signed Section A, the transferee must complete
 Section C 1mmed1atcly prior to the transfer of the fireann(s). (See Instructions for Question 24 and 25.)
 I certify that my answers to the questions in Section A or this form are still true, cornet and complete,
 24. Transferell's/Buyer's Signature                                                                                        25. Rec:ertific:ation Date


                                                       Transferor (Seller) ontinue to Next Page
                                                      STAPLE IF PAGES BECOME SEPARATED

                                                                                                                             ATF fi,l'!TI 4-173 ISJOO 91 Part l
 Page 2 of6                                                                                                                  ?,cviscd AI'" I 2,:;: 2




                                                                                                                                                    USA00000029
                     Case 5:18-cv-00555-XR Document 256-10 Filed 08/21/20 Page 16 of 19




                                                      Section D. Must Be Completed By Transferor (Seller)
                      26                                 27.                                28.                                          29                       30
  Manufacturer and/or Importer (I/the                   Model                          Sena! Number                         Typc (pistol, revolver, rifle.     Caliber or
 manufacturer and importer are differellt,                                                                                  shotgun, recesver, frame,           Gauge
     the FFL should include both)                                                                                           etc) (See i11Strnctions for
                                                                                                                            question29)

       G::i\nrk                                       ID\                         ~E: Sffi~                                     J),-:::,tn\                    °11"1\-IY\
                                                                                                                                 \




30a. Total Number of Firearms (Please hand\mle by prmlmg e.g, one, two. three, etc Do not use numerals.)                     30b ls any part of tlus transacllon a
                                                                                                                             Pawn Redemption?
()t\Q ..                                                                                                                                               OYes!s1.No
30c. For Use by FFL (See lnstrocuonsfor Ques1io11 30c)


                       Complete ATF Form 3310.4 For Multiple Purchases of Handguns \\'ithin S Consecutive Business Duys
 j   l. Trade/corporate name and address of transferor (seller) (Hand stamp may be 32. Federal F1rcanns License Number (Must col/lam at least first
        used.)    K&L Mark.at"   G      I                                              threeandlastfi1iedigitsofFFLNumberX-XX-XXXXX.)
                              Ing ro up nc.
                                     V                                                 (Hand stamp may be used)

                     SPECIALTY SPORTS & SUPPLY                                                         5-84-041-01-5J-00170
                       4285 E. FOUNTAIN BLVD.
               COLORADO SPRINGS
                 The Person Trunsferring The Flrearm(s)            ust omplete Questions JJ.36. For Denied/Cancelled Transactions,
                                        The Person Who Completed Section B Must Complete Questions 33-35.
 I certify that my answers in Sections B and Dare true, correct, and complete. l ha,·e read and understand the Notices, Instructions, and Definitions
 on ATF Form 4473. On the basis of: {I) the sbltements in Section A (and Section C if the transfer does not occur on the day Section A was com-
 pleted); (2) my verification of the identification noted in question 20a (and my reverification at the time of transfer iftlte transfer does not occllr on the
 day Section A was camp/eted); and (3) the information in the current State Laws and Published Ordinances, it is my belief that it is not unlawful for
 me to sell, delh•er, transport, or othenvise dispose of the firearm(s) listed on this form to the person identified in Section A.



                                                                                                                ~\D                                    [X).
                                                                                       fyou or the buyer di~over that an ATF Fonn 4473 1s incomplete or improperly
                                                                                                                                                                            I:{
                                                                                      completed after the fircann has been transferred, and you or the buyer wish to
 Purpose or the Form: The: information and ccnification on this fonn arc              make a record of your discovery, then photo~opy the inaccurate fonn and make
 designed so that a pc:rson l"enscd under 18 U.S.C. § 923 moy dc1enmne 1fhe           any necessary additions or revisions to the photocopy You only should make
 or she may lawfully sell or deliver a fircnnn 10 1he person identified in            changes to Sections B and D The buyer should only make changes to Sections A
 Section A, and 10 nlc:n 1he buyer of ~ertain restrictions on the: receipt and        and C Whoever made the chimges should inu1al and date the changes. The
 possession of fircanns TI1is form should only be used for sales or transfers         corrected pho1ocopy should be allached lo the original Fomt 4-173 and retained as
 where the seller 1s licensed under 18 U.S.C. § 923 The seller of a firearm           pan of your pennanent records
 must determine the lawfulness of the transaction and maintain proper records
 of the transaction Consequently, the seller must be fa1TIJhar with the               Over•lhe-Counter Transaction: Thi: sale or other disposition ofa fiream1 by a
 provisions of 18 U.S C §§ 921-93 l and the regulations in 27 CFR Pan 478             seller to a buyer, al the seller's licensed premises. This includes the sale or other
 In determining the )awfulness of the sale or delivelj' of n long gun (rifle or       disposition ofa rifle or sho1gun lo a nonresident buyer on such premises
 sho1gun) to a resident of another State, the si:llc:r is presumed to know the
 applicable State laws and published ordinances in both the seller's State and        Stale Laws and Published Ordinances: The pubhcation (ATF P 5300.5) of
 the buyer's State.                                                                   State firearms laws and local ordinances ATF distributes to licensees.

 After the seller has completed the firearms transaction, he or she must make         Exportation of Firearms: The State or Commerce Oepanments may requin: you
 the completed, original ATF Form 4473 (whlcfr includes the No1ice.r, Genl!rai        to obtain a license priorto export
 ln.r1ructions, and Defi11i11on.t), and any supponing documents, part of his or
 her pennanent records Such Forms 4473 must be retained for at least 20                                                     Scetlon A
 years. Filing may be chronological (by date), alphabetical (by name), or
 numerical (by rran.raction serial number), as long as all of the seller's            Question 1. Transferee's Full Name: The buyer mus1 personally complete
 completed Fonns 4473 arc filed in the same manner. FORMS 4473 FOR                    Section A of this fonn and cenify (J1gn) that the answers are true correct, and
 DENIED/CANCELLED TRANSFERS MUST BE RETAINED If the transfer                          complete However, if the buyer ts unable 10 read and/or wnte, the answers
 ofa firearm is denied/cancelled by NICS, or if for any other n:ason the              (olher than the signature) may be completed by another person, excluding the
 transfer is not complete after a N!CS check is initiated, the licensee mus1          seller. Two persons (other than the seller) must then sign as witnesses to the
  retain the ATF Fann 4473 m his or her records for at least 5 years. Fonns           buyer's answers and signalurc
  4473 with respect to which a sale, delivery, or transfer did not take place shall
 be: separately retained in alph11bc1ical (by name) or chronological (by date of      When the buyer of a firearm is a corporation, company, association, pannership,
 1ra11sferee 's certification) order.                                                 or other such business entity, an officer authonzed to act on behalf of the

                                                                                                                                        ATF F::nn 4473 ,;5300.9) Pan l
     Page 3 of6                                                                                                                         Rov:sodApril 2·Jl2




                                                                                                                                                             USA00000030
                     Case 5:18-cv-00555-XR Document 256-10 Filed 08/21/20 Page 17 of 19

          -di -
                                                                                                                                            0MB No 1140 -:,V·
U.S. Department or Justice
Gca~ of Al4'hol, Tobacco,, Ftmmm and Explo~1ve~                                   Firearms Transaction Record Part I -
bl.Ao:i . _J                                                                      Over-the-Counter
WARNING: You muy not receive a firearm if prohibiled by Federal or State law. The information you provide will                        Transferor's Transaction
be used to delermine whether you are prohibited under law from receiving a firearm. Certain ,·iolations of the Gun                    Sena] Number (if anv)
Control Act, 18 U.S.C. §§921 et. seq., are punishable by up to 10 years imprisonment und/or up lo a $250,000 fine.

Prepare in original only. All entries must be handwritten in ink. Read the Notices, Instructions, and Definitions on
this form. "PLEASE PRINT."
                                       Section A - Must Be Completed Personally By Transferee (Buyer)
1. Transferee's Full Name
Last Name                                              First Name                                             Mit.!dle Name (!/110 m1ddlename state "N,\,f"-.""J



2
       \4\ i        e Address (U.S. Postal abbreviations are acceptable. Cannot be a post office box,)
                                                                                                              ?GX ,c.h
 Number and Street Address                      City                                        County                                  State     ZIP Code


                                                                     4 H~ht                                      7. Birth Date
                                                                      Ft 'J           (Lbs.)                      Month        Day

                                                                        ln._j_ ~                                  0                \d-
                                          I urn,/1 help preve111 misidentification) 9 Unique Personal Jdenlificatton Number (VPJN) 1fapphcablc (Seli!
                                                                                      /nst111ct1ansfor Question 9.)

 IO a. Ethmc1t,
 D Hispanic or Launa
 IS2fNot Hispamc or Launa
                                   I Ob Race (Check one or more boxes)
                                   D Amencan Jndrnn or Alaska Nattve O Black or Afncan Amcncan
                                   D Asian                           D Native Hawaiian or Other Pacific Islander
                                                                                                                                 d    White




a.  Are you the actual tr1111sferee/buyer of the fireann(s) listed on this form? Warning: You are not the actual buyer if you are                      Y5r    NOo
    acquiring the firearm(s) on behalf of another person. If you are not the actual buyer, the dealer cannot transfer the firearm(s                    ~
    to you. (See lns1ruc1io11s for Question JJ.a.) Exception. Ifyou are picking up a rep11ired fireorm(s) for another person, you are not
    re uired to answer Jl a and ma rocecd to uestio11 I I b.
 b Are you under indictment or information in any court for a felony, or 1111y other cnme, for which the judge could 1mpr1son you for
    more than one car'? (See lns1ructwns or uestion I I .b.
 c. Have you e\·er been convicted m any court of a felonr, or any other crime, for which the Judge could have imprisoned you for more
    than one car. even if ·au received a shorter sentence includin, robauon? ee l11structions or uesllon I 1 c
 d.    Are you a fugitive from JUSticc?

e.     Are you an unlawful user of, or addicted to, marijuana or any depressant, stimulant, narcotic drug, or any other controlled substance"

 f.    Have you ever been adjudicaled mentally defective (which includes a determination by a court, board, commission, or other lawful
       autliori1y that you are a danger lo yo11rself or to others or are incompetent to manage your own affairs) OR have you ever been
       committed to a mental institution? (See Jns1rnclions or uesrion I l.f
 g. Have you been discharged from the Armed Forces under dishonorable conditions?
 h.    Arc you subject 10 a court order restrammg you from harassing, stalking, or threatening your child or an mllmalc partner or child of
       such panner? (See Instructions for Quesiion I J.h.)

 1.    Have you ever been convicted m any coun of a misdemeanor crime of domestic vt0lence? (See lns1ruc11011s for Question 11 1)

 j.    Have you ever renounced your Umtcd States citizenship?

 k. Are you an alien illegally m the United States?
  l.   Are you an ahen admitted to the Umted States under a nonimmigrant visa? (See /11structions for Question I I. I) !fyou answered
       "no" 10 this question, do NOT respond to question 12 and proceed to question 13
 12. lfyou are 1m alien admitted to the Umted States under a nonimmigrant visa, do you fall w11hm any of the exceptions set forth m the   Yes No
     instructions? {Jr "yes," the licensee must complete question 20c.) (See Instructions for Questio11 12) Jf question I 1./ 1s answered
     with a ··110" res onse, then do NOT res ond to question 12 and roceed 10 question I 3
                                                                                                                                          D                    D
 13. What is your Slate of residence 14. What is your country of citizenship? (list/check more than 15 If you are not a c1t1zen of the Umted Slates.
       (if an;~? (See Instructions for        one, if applicable. Ifyou are_a jilizen of the United States,      \\-hat ,s your U.S -issued ahen number or
       Question 13.)                          proceed to questir;m 16-)    b2J  Unued States of America          adm1ssmn number?
          O   \.o                              O Other (Specify)
 Note; Previous Edillons Are Obsolete                     Transferee (Buyer) Continue to Next Page                                 ATF Fonn 4413 i 5300 9) Pan I
 Page I of6                                              STAPLE IF PAGES BECOME SEPARATED                                          Revised Apnl 2012




                                                                                                                                                 USA00000031
                      Case 5:18-cv-00555-XR Document 256-10 Filed 08/21/20 Page 18 of 19



I certify that my answers to Section A are true, correct, and complete. I have read and understand the Notices, Instructions, and Dennitions
on ATF Form 4473. I understand that answering "yes" to question 11.a. if I am not the actual buyer is a crime punishable as II felony under
Federal law, and may also violate State and/or local law. I understand that a person who answers "yes" to any of the questions I l.b. through
11.k. is prohibited from purchasing or receiving a firearm. I understand that a person who answers "yes" to question II.I. is prohibited from
purchasing or receiving a firearm, unless the person also answers "Yes" to question 12. I also understand that making any false oral or
written statement, or exhibiting any false or misrepresented identincntion with respect to this transaction, is a crime punishable as a felony
under Federal law, and may also violate State and/or local law. I further understand that the repetitin purchase of nrearms for the purpose
of resale for livelihood and profit without a Federal firearms license is a violation of law (See JnstrucdonsforQuesrwn 16).
 16. Transferee'                                                                                                     17. Certification Date..
                                                                                                                                    --J . . I LJ
18. Type of fireann(s) to be transferred (check or mark all that apply);            19. If sale at a gun show or other quahfymg event.
       G2}Handgun     D Long   Gun D Other Firearm (Frame, Receiver, etc Name of Event
                        (rifles or   See lt1srn1ct1onsfor Question 18)
                                                                                          A.J"t
                                                                                       _ __.c...---=---------------
                         shorgun.,J                                                 City, State
20a. ldenuficalion (e.g, Virg1111a Dnver 's lu:erue (VA DL) or other valid govemnrenl-lssued photo identification.) (See lnstrucrionsfor Quesnon 20 a.}
Issuing Authority and Type of Identification             Number on Identification                                  Expiration Date of ldent1ficat1on (if any)
                                                                                                                   Month            Day           Year
 Co {or~               d(v.:12..C     I c<J-, ~
                                           <                                                                        ()).,          / J..          ;}.o;l.V
20b. Alternate Documentation (if driver's license or other 1dentijicat1on document does not show current residence address) (See Instructions/or
     Quesrion 20.b}                                                                  A,.}j
20c. Allens Admitted to the United States Under a Nonimm1gr,1nt Visa Must Provide. Type of documentation showmg an exception                       10    the non1mm1-
     grant visa proh1bu1on. (See lnsrruc.tionsfor Que.won 20.c)


         Questions 21, 22, or 23 Must Be Com leted Prior To The Trnnsfer Of The Firearm(s) (See lnstrucnons or Questions 21. 22 and 23)
21 a. Date the transferee's 1dent1fymg mformatlon m Section A was transmit- 21 b. The NICS or Stale transact10n number (if provided) was
        ted to NICS or the appropriate State agency: (Month/Day/Year)
         Month         Day            Year

            -{           J£               J.(I)Li:;                                  2                               k15l5lQZ55
2 le. The response mitially provided by NICS or the appropriate State                21 d. If initial NICS or State response was "Delayed, " the followmg
        agency was:                                                                        response was received from NJCS or the appropriate State agency

        §    Proceed
             Denied
             Cancelled
                          D Delayed
                               {Thefirean,1(s) may be rransferred on
                                _ _ _ _ _ _ (Missmg Disposition
                               lnforma11011 dare provided by NICS) if Stale law
                                                                                          O Proceed
                                                                                          D Cancelled
                                                                                                           f
                                                                                                            ~
                                                                                          O Denied _ _ _ _ _ _ _ (dale)
                                                                                                                             (date)


                                                                                                                              ,,-'date)
                               permits (op11onal)j                                        D No resolution was provided within 3 busmess days
 21e. (Compfereif.opP/icable) After the firearm was transferred, the followmg response was received from NICS or the appropnate State agency on
                  ~             (date).               D   Proceed            D     Denied            D    Cancelled
 21 f The name and Brady identi:::ion nu~ of the NICS examiner (Optional)

                                T&c::,v,.}..
                                         (name)
                                                                                        ----------
                                                                                           (number)
 22.    D    No NICS check was re u1red because the transfer mvolved only Nalional Fireanns Act fireann(s). (See Jnstruclions/or Question 22)

 23     D   No NICS check was requued because the buyer has a valid pennit from the Stale where the lnlnsfer is to take place, which qualifies as an
            exemption to NJCS (See Instructions for Quesl1on 23.)
  Issuing State and Pennit Type               Date of Issuance (if any)
                             .)4-                             /
                                            Section C - Must Be Completed Personally By Transferee (Buyer)
  lfthe transfer of the fireerm(s) takes place on a different day from the date that the transferee {buyer) signed Secuon A, the transferee must complete
  Section C immediately prior to the transfer of the firearrn(s). (See Instructions for Question 24 and 25.)
 I certify that my answers to the questions in Section A of this form are still true, correct and complete.
 24. Transferee's/Buyer's Signature                                                                                       25. Recertification Date


                                                            Transferor (Seller) Continue to Next Page
                                                          STAPLE IF PAGES BECOME SEPARATED

                                                                                                                                  ATF Form 44 ~3 (53~'1 ~_,Pan I
 Page 2 of6                                                                                                                        Revised April 2G 12




                                                                                                                                                    USA00000032
                       Case 5:18-cv-00555-XR Document 256-10 Filed 08/21/20 Page 19 of 19



                                                        Section D - Must De Completed By Transferor (Seller)
                       26                                    27.                                 28.                                          29                     30
   Manufacturer and/or Importer {If the                    Model                           Serial Numl>cr                         Type{pisrol,revo/ver,riflc,     Cahbcr    .1r
manufacturer and importer are different,                                                                                          shatgun, receiver, frame,         Gauge
    the FFL should include both)                                                                                                  etc.) (See instructions for
                                                                                                                                  question 29)

      fl . . '1--"' c                                GP too                   /9-?--59 30 \                                          r(.,..,olo-tr              ~+
              ,J                                                                                                                                                           ~


JOa Total 'Jumhcr ofFircnnns (Pl.:aw: lu.mdunre brp111111ng c i: one 1,m rlrrec etc Do not use numeralt.)                         30b. Is any part ofth1~ tr:in~~ .. 11or

 tn\1
30c For Use     by FFL (SC?e lnsrructro11sfor Ques11on 30c)
                                                                                                                                  Pawn Rcdcmpuon''
                                                                                                                                                                i_J
                                                                                                                                                                 h.                ,,



                        Complete ATF Form 3310.4 For Multiple Purchases of Handguns Within 5 Consecutive Business Days
JI. Trade/corporf{Dfle a1.4'aJ!.dr1ts o-'.\ransfero..i'se/ler) (Hand stamp may be
                                                                              32. Federal F1reanns License Number (M11sr cr111tain at !,;a(/!:•· -·
    used.)        QL             1v1arl\et1 ng uroup Inc.                         three and last jive digrts ofFFL Number X-XX-X\.\:..\X,
                         SPECIALTY SPORTS & SUPP                                                        (Hand stamp may be used)
                           4285 E. FOUNTAIN BLVD LY                                                                 5-84-041-01-SJ-00170
                   COLORADO SPRINGS, EL PASO CO 809.16-1901
                The Person Transferring The Firearm(s) Must Complete Questions 33-36. For Denied/Cancelled Transactions,
                                        The Person Who Completed Section B Must Complete Questions 33-35.
I certify that my answers in Sections Band Dare true, correct. and complete. I have read and understand the Notices, Instructions, and Definitions
on ATF Form 4473. On the basis of: (1) the statements in Section A (and Section C if the transfer does not occur on the day Section A was com-
pleted); (l) my verification of the identification noted in question lOa (and my reverification at the time of transfer if the transfer tloes 1101 occur un the
dlly Section A 11,·as completed); and (3) the information in the current State Laws and Published Ordinances, it is my belief that it is not unlawful for
me to sell, deliver, transport, or otherwise dispost! of the lire rm(s) listed on this fo to the person identified in Section A.




                                                                                          If you or the buyer disc er that           arm 4473 1s incomplete or 1mprop~r v
                                                                                          completed after the firearm has been transferred, 1111d you or the buyer \I, !Sh 10
Purpose or the 1-'orm: The infonnation and cenificauon on this form are                   make a record of your discovery, then pholocopy the inaccurate form and make
designed so that a person hcensed under 18 U.S.C. § 923 may determine 11 he               any necessary additions or revisions to the photocopy. You only should make
or she may lawfully sell or deliver a firearm to the person identified in                 changes lo Sections B and D The buyer should only make changes 10 Secuons A
Section A, and to a\cn the buyer of ccnain restrictions on the receipt and                and C Whoever made the changes should initial and date the changes The
possession of firearms. This form should only be used for sales or transfers              corrected photocopy should be anached to the original Form 4473 and rcta111cd as
where the seller is hccnsed under 18 USC § 923. The seller of a firearm                   part ofyc-ur permanent records.
must determine the lawfulness of the transaction and maintain properre~ords
of the transaction Conscq11cn1ly, the seller must be familiar wuh the                     Onir-the-Counter Transaction: The sale or other d1sposit1on of a firearm b} n
provisions of 18 U S.C. §§ 92!-931 and theregulatiuns in27CFR Pnrt478.                    seller to a buyer, at the seller's licensed premises. This includes the sale or other
ln detennining the lawfulness of the s:ile or delivery of a long gun irijle 0r            d1spos1uon oh nfle or shotgun to a nonresident buyer on such premises
sh tgwr) to a res1den1 of anolhcr Stale, the seller is presumed to know the
ap;-hcablc Stale laws and published ordinances in both the seller's State and             State Laws and Published Ordinances: The publication (ATF P 5300 5) of
the buyer's S1ate                                                                         State fireanns laws and local ordinances ATF distributes to licensees

 After the seller has completed the firearms transaction, he or she must make             Ellportation of Firearms: The Slate or Commerce Depanments may require )'DU
 lhc ,ompletcd, angina] ATF Form 4473 (which include.; the Nor/ces, General               to obtain a license pnor to export.
 llls1ructlons, a,rd Definitions), and any supporting documen1s, part ofh1s or
 her penmincnt records Such Forms 4473 must be retained for at leasl :20                                                         Section A
 years. Filing may be: chronological (by date), alphabclical (l,J• name.I, or
 numencal (by tra1uactl :11 serial number), as long 115 all of the seller's               Question l, Tran1reree'1 Full Name: The buyer must personally complete
 completed Forms 4473 arc filed in the same manner. FORMS 4473 FOR                        Sect ion A or lhLs form and c:erti fy (sign) that the answers are true, co rrec:t, and
 DENIED:CANCELLED TRANSFERS MUST BE RETAINED If the transfer                              complete However, 1flhe buyer is unable to read and/or write, the: ans..,, crs
 ofa lin:arm is denied/cancelled by NICS, or if for any other reason the                  {other zhan zhe signature) may be completed by another person, excluding the
 tran,fer 1s not complete after a NICS check is initiated, the licensee must              seller Two persons (ather than rhe seller) must then sign as wnnes:;r:s to the
  retain the ATF Form 4473 in his or her records for at least 5 years F:;rm~              buycr·s answcn and signature.
 447.i with rc:spi:~t tt~ wh1ch a sale:, delwery, or transfer did not take pla, c shali
 be s~parately ret~ined 1n alphabetical (by name) or rhronological (by datr:: ,d          When the buyer of a fircann is a corporation, company, association, p11rtncrsl11p,
  trnnsfen::e s (erl\/ication, order                                                      or other such business r:ntity, an o fficcr authorized 10 act on bchal f of 1he

                                                                                                                                              ATF Form447] (5]00.91 Pan I
 Peg~ 3 of6                                                                                                                                   Rovisod April 20 Ii




                                                                                                                                                                USA00000033
